Exhibit 10.2
EXECUTION COPY
 
 
CREDIT AGREEMENT
among
TRICO SHIPPING AS,
as Borrower,
TRICO MARINE CAYMAN, L.P.,
TRICO HOLDCO LLC,
TRICO SUPPLY AS
and
the Subsidiary Guarantors listed on Schedule IX hereto,
VARIOUS LENDERS,
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Book Runner
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH and BAYERISCHE
HYPO- UND VEREINSBANK AG,
as Joint Lead Arrangers
 
Dated as of October 30, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.
  Defined Terms     1  
 
           
Section 2.
  Amount and Terms of Credit Facility     16  
 
           
2.01
  Loan Commitments     17  
2.02
  Minimum Amount of Each Borrowing; Limitation on Number of Borrowings     17  
2.03
  Notice of Borrowing     17  
2.04
  Disbursement of Funds     17  
2.05
  Notes     18  
2.06
  Pro Rata Borrowings     19  
2.07
  Interest     19  
2.08
  Interest Periods     20  
2.09
  Increased Costs, Illegality, etc.     21  
2.10
  Compensation     24  
2.11
  Change of Lending Office     24  
2.12
  Replacement of Lenders     24  
 
           
Section 3.
  Letters of Credit     25  
 
           
3.01
  Letters of Credit     25  
3.02
  Letter of Credit Requests; Minimum Stated Amount     27  
3.03
  Letter of Credit Participations     27  
3.04
  Agreement to Repay Letter of Credit Drawings     29  
3.05
  Increased Costs     30  
 
           
Section 4.
  Commitment Commission; Reductions of Commitment     31  
 
           
4.01
  Commitment Commission     31  
4.02
  Voluntary Termination of Unutilized Commitments     32  
4.03
  Mandatory Reduction of Commitments     32  
 
           
Section 5.
  Prepayments; Payments; Taxes; Voluntary Prepayments     34  
 
           
5.01
  Voluntary Prepayments     34  
5.02
  Mandatory Repayments     35  
5.03
  Method and Place of Payment     35  
5.04
  Net Payments; Taxes     36  
 
           
Section 6.
  Conditions Precedent to the Effective Date     37  
 
           
6.01
  Execution of Agreement; Notes     37  
6.02
  Officer’s Certificate     37  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
6.03
  Fees, etc.     37  
6.04
  Opinions of Counsel     38  
6.05
  Corporate Documents; Proceedings; etc.     39  
6.06
  Indebtedness     40  
6.07
  Security Documents     40  
6.08
  Solvency Certificate     40  
6.09
  Approvals     40  
6.10
  Subsidiaries Guaranty; TMS Guaranty     40  
6.11
  Litigation     41  
6.12
  Environmental Laws     41  
6.13
  Material Adverse Effect     41  
6.14
  No Conflicts; Margin Regulations     41  
6.15
  Refinancing of Existing Indebtedness; Issuance of Senior Notes     41  
6.16
  Collateral Agency and Intercreditor Agreement     41  
6.17
  Parent Credit Agreement Amendment     41  
 
           
Section 7.
  Conditions Precedent to each Credit Event     42  
 
           
7.01
  No Default; Representations and Warranties     42  
7.02
  Notice of Borrowing     42  
7.03
  Effective Date     42  
 
           
Section 8.
  Representations, Warranties and Agreements     42  
 
           
8.01
  Corporate/Limited Liability Company/Limited Partnership Status     42  
8.02
  Corporate Power and Authority     43  
8.03
  No Violation     43  
8.04
  Governmental Approvals     43  
8.05
  Financial Statements; Financial Condition; Undisclosed Liabilities;        
 
  Projections; etc.     43  
8.06
  Litigation     44  
8.07
  True and Complete Disclosure     45  
8.08
  Use of Proceeds; Margin Regulations     45  
8.09
  Tax Returns and Payments     45  
8.10
  Compliance with ERISA     46  
8.11
  The Security Documents     47  
8.12
  Subsidiaries     47  
8.13
  Compliance with Statutes, etc.     47  
8.14
  Investment Company Act     47  
8.15
  Environmental Matters     47  
8.16
  Labor Relations     48  
8.17
  Patents, Licenses, Franchises and Formulas     48  
8.18
  Indebtedness     48  
8.19
  Insurance     49  

(ii)



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

                      Page  
8.20
  Properties     49  
8.21
  Legal Names; Type of Organization (and Whether a Registered Organization);    
   
 
  Jurisdiction of Organization; etc.     49  
8.22
  Concerning the Mortgaged Vessels     49  
8.23
  Citizenship     49  
8.24
  Vessel Classification     49  
8.25
  No Immunity     49  
8.26
  Fees and Enforcement     49  
8.27
  Form of Documentation     50  
 
           
Section 9.
  Affirmative Covenants     50  
 
           
9.01
  Information Covenants     50  
9.02
  Books, Records and Inspections     53  
9.03
  Maintenance of Property; Insurance     53  
9.04
  Existence; Franchises     54  
9.05
  Compliance with Statutes, etc.     54  
9.06
  Compliance with Environmental Laws     54  
9.07
  ERISA     55  
9.08
  End of Fiscal Years     55  
9.09
  Performance of Obligations     55  
9.10
  Payment of Taxes     56  
9.11
  Additional Security; Additional Guarantors; Further Assurances     56  
9.12
  Use of Proceeds     57  
9.13
  Flag of Mortgaged Vessels; Vessel Classifications; Management     57  
 
           
Section 10.
  Negative Covenants     57  
 
           
10.01
  Liens     57  
10.02
  Merger, Consolidation or Sale of Assets, Etc.     57  
10.03
  Dividends     58  
10.04
  Indebtedness     58  
10.05
  Transactions with Affiliates     60  
10.06
  Limitations on Investments     60  
10.07
  Limitation on Modifications of Certificate of Incorporation and By-Laws; etc.
    60  
10.08
  Limitation on Certain Restrictions on Subsidiaries     61  
10.09
  Business     61  
10.10
  ERISA     61  
10.11
  Voluntary Prepayments, Etc. of Senior Notes; Amendments of Senior Notes
Documentation     61  
10.12
  Substitution of Collateral     62  
 
           
Section 11.
  Events of Default     62  

(iii)



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

                      Page  
 
           
11.01
  Payments     62  
11.02
  Representations, etc.     62  
11.03
  Covenants     62  
11.04
  Default Under Other Agreements     62  
11.05
  Bankruptcy, etc.     62  
11.06
  ERISA     63  
11.07
  Security Documents     63  
11.08
  Guaranties     63  
11.09
  Judgments     64  
11.10
  Change of Control     64  
11.11
  Parent Credit Agreement     64  
11.12
  Special Repurchase Offer. The Borrower is required to make a “Special        
 
  Repurchase Offer” under and as defined in the Senior Notes Indenture;     64  
 
           
Section 12.
  Administrative Agent     64  
 
           
12.01
  Appointment     64  
12.02
  Nature of Duties     65  
12.03
  Lack of Reliance on the Administrative Agent     65  
12.04
  Certain Rights of the Administrative Agent     66  
12.05
  Reliance     66  
12.06
  Indemnification     66  
12.07
  The Administrative Agent in its Individual Capacity     66  
12.08
  Holders     67  
12.09
  Resignation by the Administrative Agent     67  
12.10
  No Other Duties, etc.     67  
 
           
Section 13.
  Holdco Guarantees     68  
 
           
13.01
  Holdco Guarantees     68  
13.02
  Bankruptcy     68  
13.03
  Nature of Liability     68  
13.04
  Independent Obligation     69  
13.05
  Authorization     69  
13.06
  Reliance     70  
13.07
  Subordination     70  
13.08
  Waiver     71  
 
           
Section 14.
  Miscellaneous     71  
 
           
14.01
  Payment of Expenses     71  
14.02
  Right of Setoff     73  
14.03
  Notices     73  
14.04
  Benefit of Agreement; Assignments and Participations     73  

(iv)



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

                      Page  
 
           
14.05
  No Waiver; Remedies Cumulative     75  
14.06
  Payments Pro Rata     76  
14.07
  Calculations; Computations     76  
14.08
  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;      
 
 
  APPOINTMENT OF PROCESS AGENT     76  
14.09
  Counterparts     78  
14.10
  Effectiveness     78  
14.11
  Headings Descriptive     78  
14.12
  Amendment or Waiver; etc.     78  
14.13
  Survival     80  
14.14
  Domicile of Loans     80  
14.15
  Limitation on Additional Amounts, etc.     80  
14.16
  Confidentiality     81  
14.17
  Register     81  
14.18
  Judgment Currency     82  
14.19
  Language     82  
14.20
  Waiver of Immunity     82  
14.21
  USA PATRIOT Act Notice     83  
14.22
  OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND INTERCREDITOR      
 
 
  AGREEMENT; ETC.     83  

(v)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
SCHEDULES

         
SCHEDULE I
  —   Revolving Loan Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Approved Classification Societies
SCHEDULE IV
  —   ERISA
SCHEDULE V
  —   Subsidiaries
SCHEDULE VI
  —   Existing Indebtedness
SCHEDULE VII
  —  
Legal Name; Type of Organization and whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE VIII
  —   Transactions with Affiliates
SCHEDULE IX
  —   Subsidiary Guarantors
SCHEDULE X
  —   Closing Checklist
SCHEDULE XI
  —   Mortgaged Vessels
SCHEDULE XII
  —   Required Insurance
 
       
EXHIBITS
       
 
       
EXHIBIT A
  —   Notice of Borrowing
EXHIBIT B
  —   Note
EXHIBIT C
  —   Form of Assignment and Assumption Agreement
EXHIBIT D-1
  —  
Opinion of Bartlit Beck Herman Palenchar & Scott LLP, special counsel to the
Parent, the Holdco Guarantors and the Credit Parties
EXHIBIT D-2
  —   Opinion of Simonsen Advokatfirma DA, Norwegian maritime counsel to the
Credit Parties
EXHIBIT D-3
  —   Opinion of Higgs & Johnson, Bahamian counsel to the Credit Parties

EXHIBIT D-4
  —   Opinion of Seward & Kissel LLP, Vanuatu maritime counsel to the Credit
Parties
EXHIBIT D-5
  —   Opinion of Mackinnons, Scottish counsel to the Credit Parties
EXHIBIT D-6
  —   Opinion of Rishi Varma, General Counsel of the Parent
EXHIBIT D-7
  —   Opinion of TozziniFreire Advogados, Brazilian counsel to the Credit
Parties
EXHIBIT D-8
  —   Opinion of Maples and Calder, Cayman Islands counsel to the Credit Parties
EXHIBIT D-9
  —   Opinion of Carey Olsen, Guernsey counsel to the Credit Parties
EXHIBIT D-10
  —   Opinion of Cains, Isle of Man maritime counsel to the Credit Parties
EXHIBIT D-11
  —   Opinion of Nauta Dutilh, Dutch counsel to the Credit Parties
EXHIBIT D-12
  —  
Opinion of Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to the Credit
Parties

(vi)



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

         
EXHIBIT D-13
  —   Opinion of Advokatfirmaet Schjodt DA, special Norwegian counsel to each
Credit Party formed in Norway
EXHIBIT D-14
  —   Opinion of Uria Menendez, Spanish maritime counsel to the Credit Parties

EXHIBIT D-15
  —   Opinion of Pinedo Abogados, Mexican counsel to the Credit Parties
EXHIBIT E
  —   Officer’s Certificate
EXHIBIT F
  —   Form of Subsidiaries Guaranty
EXHIBIT G
  —   Solvency Certificate
EXHIBIT H
  —   Form of Intercompany Subordination Provisions
EXHIBIT I
  —   Form of TMS Guaranty
EXHIBIT J
  —   Letter of Credit Request
EXHIBIT K
  —   Form of Collateral Agency and Intercreditor Agreement
EXHIBIT L
  —   Parent Credit Agreement Amendment

(vii)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of October 30, 2009, among TRICO MARINE
CAYMAN, L.P., a limited partnership organized under the laws of the Cayman
Islands (“Trico Cayman”), TRICO HOLDCO LLC, a Delaware limited liability company
and the general partner of Trico Cayman (“Trico Holdco”), TRICO SUPPLY AS, a
limited company organized under the laws of Norway (“Holdings”, and together
with Trico Cayman and Trico Holdco, the “Holdco Guarantors”), the Subsidiary
Guarantors listed on Schedule IX, TRICO SHIPPING AS, a limited company organized
under the laws of Norway and a wholly-owned Subsidiary of Holdings (the
“Borrower”), the Lenders party hereto from time to time, and NORDEA BANK FINLAND
PLC, NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and defined in
Section 1 are used herein as therein defined.
WITNESSETH:
          WHEREAS, the Lenders are willing to extend credit to the Borrower, on
the terms and conditions set forth herein; and
          WHEREAS, Trico Marine Services, Inc., a Delaware corporation (the
“Parent”), the Holdco Guarantors and the Subsidiaries Guarantors will guarantee
the obligations of the Borrower hereunder;
          NOW, THEREFORE, the parties hereto agree as follows:
          Section 1. Defined Terms As used in this Agreement, the following
terms shall have the meanings specified below:
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 10.05 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 10.05, an Affiliate of Holdings shall include any
Person that directly or indirectly owns more than 5% of any class of the capital
stock of Holdings and any officer or director of Holdings or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 10.05, neither the
Administrative Agent, nor the Collateral Agent, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of Holdings or
its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent and the
Collateral Agent.
          “Aggregate Exposure” at any time shall mean the aggregate principal
amount of Loans then outstanding plus the amount of all Letter of Credit
Outstandings (exclusive of Unpaid

 



--------------------------------------------------------------------------------



 



Drawings which are repaid with the proceeds of, and simultaneously with the
incurrence of, an incurrence of Loans).
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended or restated from time to time.
          “Alternate Currency” shall mean Euros, NOK and Sterling or such other
currency as may be acceptable to the Administrative Agent in its sole
discretion.
          “Applicable Margin” shall mean 5.00% per annum.
          “Appraisal” shall mean, with respect to a Mortgaged Vessel, an “as
built” written appraisal by an Approved Appraiser of the fair market value of
such Vessel on an individual charter free basis.
          “Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and ODS
Petrodata or such other independent appraisal firm as may be reasonably
acceptable to the Administrative Agent.
          “Asset Sale” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Effective Date and without giving effect to any
subsequent amendment, modification, supplement or waiver thereto (which
definition together with the defined terms used therein are herein incorporated
by reference).
          “Assignment and Assumption Agreement” shall mean each Assignment and
Assumption Agreement substantially in the form of Exhibit C (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) the delivery of
Notices of Borrowing, the chairman of the board, managing director, the chief
executive officer, the chief financial officer, the president, any vice
president, the treasurer or the secretary of the Borrower, or any other officer
of the Borrower designated in writing to the Administrative Agent by the chief
executive officer, president or treasurer of the Borrower as being authorized to
give notices under this Agreement, (ii) delivery of financial documents and
officer’s certificates pursuant to this Agreement, the chairman of the board,
managing director, director, the president, any vice president, the treasurer,
any other financial officer or an authorized manager of any Credit Party and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a Person or Persons so designated by any two officers)
of any Credit Party, in each case to the extent reasonably acceptable to the
Administrative Agent.
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of Loans from all the Lenders
(other than any Lender which has not funded its share of a Borrowing in
accordance with this Agreement) having Revolving Loan Commitments on a given
date, and which have the same Interest Period.

-2-



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day excluding Saturday, Sunday and any
day which shall be in the City of New York or London or Frankfurt a legal
holiday or a day on which banking institutions are authorized by law or other
governmental actions to close.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the Parent,
(ii) the board of directors of the Parent shall cease to consist of a majority
of Continuing Directors, (iii) the Parent shall cease to own, directly or
indirectly, 100% of the voting and/or economic interests in the capital stock or
other Equity Interests of the Credit Parties, (iv) Holdings shall cease to own,
directly or indirectly, 100% of the voting and/or economic interests in the
capital stock or other Equity Interests of the Borrower or (v) a “Change of
Control” under and as defined in the Senior Notes Indenture.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all assets and properties of the Borrower and
the Guarantors subject to Liens created by the Security Documents.
          “Collateral Agency and Intercreditor Agreement” shall mean that
certain Collateral Agency and Intercreditor Agreement, substantially in the form
of Exhibit K, dated as of October 30, 2009, among the Collateral Agent, the
Trustee (as defined therein), the Administrative Agent, the Borrower and the
Guarantors, as amended, modified or restated from time to time.
          “Collateral Agent” shall mean Wilmington Trust FSB as collateral agent
for the holders of the Secured Obligations and any successor thereto in such
capacity.
          “Collateral Disposition” shall mean any Asset Sale of assets or other
rights or property that constitute Collateral under the Security Documents. The
sale or issuance of Equity Interests in a Subsidiary Guarantor that owns
Collateral such that, as a consequence, such Person

-3-



--------------------------------------------------------------------------------



 



no longer is a Subsidiary Guarantor, shall be deemed a Collateral Disposition of
the Collateral owned by such Subsidiary Guarantor.
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include (w) endorsements of
instruments for deposit or collection in the ordinary course of business,
(x) customary and reasonable indemnity obligations in effect on the Effective
Date or entered into in connection with any acquisition or disposition of assets
permitted by this Agreement, (y) any products warranties extended in the
ordinary course of business and (z) guarantees made by Holdings or any of its
Subsidiaries in respect of the obligations of any Subsidiaries of Holdings under
operating leases entered into in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
          “Continuing Directors” means the directors of the Parent on the
Effective Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent is recommended
by at least a majority of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement, each Note, the
Collateral Agency and Intercreditor Agreement, each Security Document, the
Subsidiaries Guaranty and each additional guaranty or additional security
document executed pursuant to Section 9.11.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean Holdings, the Borrower, each Subsidiaries
Guarantor and, at any time, any other Subsidiary of Holdings which is a party to
any Credit Document at such time.

-4-



--------------------------------------------------------------------------------



 



          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock partnership or membership interests outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration (other than common equity of such Person) any shares of any
class of the capital stock of, or equity interests in, such Person outstanding
on or after the Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other equity interests). Without limiting
the foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made (other than common equity of such Person)
by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on such date; provided
that (i) for purposes of (x) determining compliance with Section 2.01 and
Section 4.02 and (y) calculating Commitment Commission pursuant to
Section 3.01(a), the Dollar Equivalent of any amounts denominated in a currency
other than Dollars shall be calculated on a monthly basis on the first Business
Day of each calendar month, (ii) at any time during a calendar month, if the
Aggregate Exposure would exceed 90% of the Total Commitment at such time, then
in the sole discretion of the Administrative Agent or at the request of the
Required Lenders, the Dollar Equivalent shall be reset on such date, which rates
shall remain in effect until the last Business Day of such calendar month or
such earlier date, if any, as the rate is reset pursuant to this proviso, and
(iii) notwithstanding anything to the contrary contained in this definition, at
any time that a Default of an Event of Default then exists, the Administrative
Agent may revalue the Dollar Equivalent of any amounts outstanding under the
Credit Documents in a currency other than Dollars in its reasonable discretion.
          “Dollars” and the sign “$” shall each mean lawful money of the United
States.
          “Drawing” has the meaning provided in Section 3.04(b).
          “Effective Date” shall have the meaning provided in Section 14.10.

-5-



--------------------------------------------------------------------------------



 



          “Eligible Transferee” shall mean and include a commercial bank,
insurance company, financial institution, fund or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act).
          “Environmental Claim” shall mean any written claim, action, suit,
cause of action or notice by any person or entity alleging potential liability
arising out of, based on or resulting from (a) the Release into the environment,
of any Hazardous Material or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.
          “Environmental Law” shall mean all applicable foreign, federal, state
and local laws and regulations having the force and effect of law relating to
the protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material.
          “Equity Interests” of any Person means any and all shares, equity
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or any Subsidiary would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
          “Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty.
          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Loan, (a) the offered rate (rounded upward to the nearest 1/100 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Reuters LIBOR 01 Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market) (the “Screen Rate”); provided that if on such Interest
Determination Date no such rate is so displayed, the Eurodollar Rate for such
period shall be (a) the arithmetic average of the rates quoted to the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
Reference Banks in the London

-6-



--------------------------------------------------------------------------------



 



interbank Eurodollar market at or about 11:00 A.M. (London time) on such
Interest Determination Date, in each case divided (and rounded upward to the
nearest 1/100 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurodollar funding or liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D).
          “Event of Default” shall have the meaning provided in Section 11.
          “Event of Loss” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Effective Date and without giving effect to any
subsequent amendment, modification, supplement or waiver thereto (which terms
together with the defined terms used therein are hereby incorporated by
reference).
          “Excluded Taxes” shall have the meaning provided in Section 5.04(a).
          “Existing Indebtedness” shall have the meaning provided in
Section 8.18.
          “Existing Intercompany Indebtedness” shall mean the TMS Intercompany
Indebtedness, the Trico Cayman Intercompany Indebtedness and the Trico Supply
Intercompany Indebtedness.
          “Facing Fee” shall have the meaning provided in Section 4.01(d).
          “Federal Funds Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “GAAP” shall have the meaning provided in Section 14.07(a).
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent and the Lenders.

-7-



--------------------------------------------------------------------------------



 



          “Guaranteed Obligations” shall mean the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of each
Obligation of the Borrower (including Obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due and any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) to the Lenders and
the Agents now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document to which the
Borrower is party.
          “Guarantors” shall mean the Parent, each Holdco Guarantor and each
Subsidiaries Guarantor.
          “Guaranty” shall mean each of the TMS Guaranty, the Holdco Guarantees
and each Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
          “Holdco Guarantees” shall mean the guarantees of Holdings, Trico
Cayman and Trico Holdco pursuant to Section 13.
          “Holdco Guarantors” shall have the meaning provided in the first
paragraph of this Agreement.
          “Holdings” shall have the meaning provided in the first paragraph of
this Agreement.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) all Indebtedness of the types described in clause (i), (iii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iii) the aggregate amount of all
Capitalized Lease Obligations of such Person, (iv) all obligations of such
person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (v) all
Contingent Obligations of such Person with respect to Indebtedness of another
Person and (vi) all obligations under any

-8-



--------------------------------------------------------------------------------



 



Interest Rate Protection Agreement or Other Hedging Agreement or under any
similar type of agreement; provided that Indebtedness shall in any event not
include (x) trade payables and expenses accrued in the ordinary course of
business or (y) milestone payments and similar obligations incurred by any
Person under any vessel purchase contract.
          “Indemnitees” shall have the meaning provided in Section 14.01.
          “Interest Determination Date” shall mean, with respect to any Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Loan.
          “Interest Period” shall have the meaning provided in Section 2.08.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
          “Investments” shall have the meaning provided in Section 10.06.
          “Issuing Lender” shall mean the Administrative Agent and any Lender
(which, for purposes of this definition, also shall include any banking
affiliate of any Lender which has agreed to issue Letters of Credit under this
Agreement) which at the request of the Borrower and with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit pursuant to Section 3.01.
          “Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York
Branch and Bayerische Hypo- und Vereinsbank AG.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Section 2.12 or Section 14.04(b).
          “Lender Default” shall mean, as to any Lender, (i) the wrongful
refusal (which has not been retracted) of such Lender or the failure of such
Lender to make available its portion of any Borrowing required to be made by it
pursuant to the terms of this Agreement or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to Section
3.03(c) or 3.04, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, or (iii) such Lender having notified the Administrative
Agent, any Issuing Lender and/or any Credit Party (x) that it does not intend to
comply with its obligations under Sections 2.01 or 2.04 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Section or (y) of the events described in preceding clause (ii);
provided that, for purposes of (and only for purposes of) Sections 3.01(b)(iii)
and 3.01(e) and any documentation entered into pursuant to the Letter of Credit
Back-Stop Arrangements (and the term “Defaulting Lender” as used therein), the
term “Lender Default” shall also include, as to any Lender, (i) any Affiliate of
such Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has

-9-



--------------------------------------------------------------------------------



 



ceased to exist for a period of at least 90 consecutive days, (iii) any default
by such Lender with respect to its obligations under any other credit facility
to which it is a party and which any Issuing Lender or the Administrative Agent
believes in good faith has occurred and is continuing, and (iv) the failure of
such Lender to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit pursuant
to Section 3.03(c) or 3.04 within one Business Day of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) Lenders constituting
the Required Lenders with Commitments has or have, as applicable, funded its or
their portion thereof.
          “Letter of Credit” shall have the meaning provided in Section 3.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 4.01(c).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.02(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other) or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
          “Loan” shall have the meaning provided in Section 2.01.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Market Disruption Event” shall mean:
     (i) at or about noon New York City time on the Interest Determination Date
for the relevant Interest Period the Screen Rate is not available and none or
only one of the Reference Banks supplies a rate to the Administrative Agent to
determine the Eurodollar Rate for the relevant Interest Period; or
     (ii) before close of business in New York on the Interest Determination
Date for the relevant Interest Period, the Administrative Agent receives
notifications from Lenders the sum of whose Revolving Loan Commitments at such
time equals at least 40% of the Total Commitment that (i) the cost to such
Lenders of obtaining matching deposits in the applicable interbank market for
the relevant Interest Period would be in excess of the Eurodollar Rate for such
Interest Period or (ii) such Lenders are unable to obtain funding in the
applicable interbank market.
          “Material Adverse Effect” shall mean a material adverse effect (w) on
the rights or remedies of the Lenders under the Credit Documents, taken as a
whole, (x) or the ability of the Credit Parties and the Parent, taken as a
whole, to perform its or their obligations to the Lenders

-10-



--------------------------------------------------------------------------------



 



or (y) on the property, assets, operations, liabilities or financial condition
of the Credit Parties and the Parent, taken as a whole.
          “Maturity Date” shall mean December 31, 2011.
          “Mortgaged Vessels” shall mean, at any time, the Vessels that are
subject to a first priority vessel mortgage under the Security Documents. On the
Effective Date, the Mortgaged Vessels shall be the Vessels set forth on
Schedule XI hereto, which Schedule shall be updated to include the Arbol Grande
upon (i) completion of acquisition thereof by DeepOcean Shipping III AS, which
may not occur until expiration of the Arbol Grande Bareboat Charter Agreement in
May 2010, and (ii) the delivery of a first priority vessel mortgage in respect
of such Vessel.
          “NOK” shall mean lawful money of the Kingdom of Norway.
          “Non-Defaulting Lender” shall mean each Lender that is not a
Defaulting Lender.
          “Non-US Lender” shall mean any Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code.
          “Nordea” shall have the meaning given to such term in the first
paragraph of this Agreement.
          “Note” shall have the meaning provided in Section 2.05(a).
          “Notice of Borrowing” shall have the meaning provided in Section 2.03.
          “Notice Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
          “Offering Memorandum” shall mean the offering memorandum, dated
October 16, 2009, in respect of the Senior Notes.
          “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C.
§ 2701 et. seq.
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
          “Parent” shall have the meaning provided in the second recital hereto.
          “Parent Credit Agreement” shall mean the Credit Agreement, dated as of
January 31, 2008 and amended by (i) the First Amendment, dated as of March 10,
2009, (ii) the

-11-



--------------------------------------------------------------------------------



 



Second Amendment, dated as of May 8, 2009, (iii) the Third Amendment, dated as
of May 14, 2009, (iv) the Fourth Amendment, dated as of July 31, 2009, (v) the
Fifth Amendment, dated as of August 5, 2009 and (vi) the Sixth Amendment, dated
as of the date hereof, among the Parent, certain subsidiaries of the Parent, the
financial institutions party thereto from time to time as lenders, and Nordea,
as administrative agent as amended, supplemented, modified, amended and restated
and/or refinanced in whole or in part from time to time.
          “Participant” shall have the meaning provided in Section 3.03(a).
          “PATRIOT Act” shall have the meaning provided in Section 14.21.
          “Payment Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if the Percentage of any Lender is to be
determined after the Total Commitment has been terminated, then the Percentages
of the Lenders shall be determined immediately prior (and without giving effect)
to such termination.
          “Permitted Collateral Liens” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Effective Date and without giving
effect to any amendment, modification, supplement or waiver thereto).
          “Permitted Liens” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Effective Date and without giving effect to any
amendment, modification, supplement or waiver thereto).
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, excluding any pension plan that is not subject to Title I or Title IV of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) Holdings or a Subsidiary of Holdings or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings or a Subsidiary of Holdings or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “Projections” shall have the meaning provided in Section 8.05(d).
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds or licenses of land.

-12-



--------------------------------------------------------------------------------



 



          “Reference Banks” shall mean the Joint Lead Arrangers or such other
Person that becomes a Reference Bank pursuant to Section 2.09(f).
          “Refinancing” shall mean the repayment of existing Indebtedness
described under the caption “Use of Proceeds” in the Offering Memorandum,
including, but not limited to, the Amended and Restated Credit Agreement, dated
as of September 30, 2009, among the Borrower and Trico Subsea AS, as borrowers,
Trico Subsea Holding AS and Trico Supply AS, as guarantors, the lenders party
thereto from time to time party and the Administrative Agent, as administrative
agent, that are intended to be consummated on the Effective Date.
          “Register” shall have the meaning provided in Section 14.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Replaced Lender” shall have the meaning provided in Section 2.12.
          “Replacement Lender” shall have the meaning provided in Section 2.12.
          “Required Lenders” shall mean (i) if there are two Non-Defaulting
Lenders or less, each Non-Defaulting Lender or (ii) if there are more than two
Non-Defaulting Lenders, Non-Defaulting Lenders the sum of whose outstanding
Revolving Loan Commitments (or after the termination thereof, outstanding Loans
and the Percentage of Letter of Credit Outstandings) represent an amount greater
than 66-2/3% of the sum of the Total Commitment less the Revolving Loan
Commitments of all Defaulting Lenders (or after the termination thereof, the
total outstanding Loans and the Percentage of Letter of Credit Outstandings of
Non-Defaulting Lenders at such time).
          “Returns” shall have the meaning provided in Section 8.09.
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I hereto directly below the
column entitled “Revolving Loan Commitment,” as the same may be (x) reduced from
time to time pursuant to Sections 4.02

-13-



--------------------------------------------------------------------------------



 



or 4.03, and/or, as a result of the acceleration of the Loans, Section 11 or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.12 or 14.04(b).
          “Scheduled Commitment Reduction” shall have the meaning provided in
Section 4.03(b).
          “Scheduled Commitment Reduction Date” shall mean the first Business
Day of each January, April, July and October.
          “Screen Rate” shall have the meaning specified in the definition of
Eurodollar Rate.
          “Secured Creditors” shall mean the “Secured Parties” as defined in the
Collateral Agency and Intercreditor Agreement.
          “Secured Obligations” shall have the meaning provided in the
Collateral Agency and Intercreditor Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall have the meaning provided in the Collateral
Agency and Intercreditor Agreement.
          “Senior Notes” shall mean the 11.875% Senior Secured Notes of the
Borrower, due November 1, 2014 issued pursuant to the Senior Notes Indenture.
          “Senior Notes Documentation” shall mean the Senior Notes and all other
documents, instruments and agreements executed and delivered in connection with
the Senior Notes, including the Senior Notes Indenture, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
          “Senior Notes Indenture” shall mean the Indenture, dated as of
October 30, 2009, pursuant to which the Senior Notes have been issued.
          “Senior Notes Trustee” shall mean Wells Fargo Bank, N.A., as trustee
under the Senior Notes Indenture and any successor thereto.
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met). The Stated
Amount of a Letter of Credit denominated in a currency other than U.S. Dollars
shall be the Dollar Equivalent thereof.
          “Sterling” and the designation “£” shall mean the lawful currency of
the United Kingdom.
          “Subsidiaries Guarantor” shall mean each Subsidiary of Holdings that
executes and delivers any Subsidiaries Guaranty, unless and until such time as
the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.

-14-



--------------------------------------------------------------------------------



 



          “Subsidiaries Guaranty” shall have the meaning provided in
Section 6.13.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
          “Taxes” shall have the meaning provided in Section 5.04(a).
          “TMS Guaranty” shall have the meaning provided in Section 6.15.
          “TMS Intercompany Indebtedness” shall mean the Indebtedness in the
initial principal amount of $395,000,000 incurred by the Borrower from the
Parent pursuant to a loan agreement dated May 15, 2008.
          “Total Commitment” shall mean, at any time, (i) $33,000,000 minus
(ii) the sum of the aggregate amount of (x) any voluntary reductions to the
Total Commitment made pursuant to Section 4.02 at or before such time and
(y) mandatory reductions to the Total Commitment required to be made pursuant to
Sections 4.03(b) through 4.03(e) at or before such time.
          “Total Unutilized Commitment” shall mean at any time, the Total
Commitment at such time less the Aggregate Exposure at such time.
          “Transaction” shall mean, collectively, (i) the entering into of the
Credit Documents, the incurrence of Loans and the issuance of Letters of Credit
hereunder, (ii) the payment of fees and expenses in connection with the
foregoing, (iii) the issuance of Senior Notes and (iv) the Refinancing.
          “Treaty” shall mean the Treaty establishing the European Community
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1986, the Maastricht Treaty (which was signed in Maastricht on February 7,
1992) and the Treaty of Amsterdam (which was signed in Amsterdam on October 2,
1997).
          “Trico Cayman” shall have the meaning provided in the first paragraph
of this Agreement.
          “Trico Cayman Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $33,486,076.35 incurred by Holdings from
Trico Marine Cayman, acting through its general partner, Trico Holdco, pursuant
to a loan agreement dated as of November 8, 2007, as amended.
          “Trico Holdco” shall have the meaning provided in the first paragraph
of this Agreement.

-15-



--------------------------------------------------------------------------------



 



          “Trico Supply Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $194,000,000 incurred by Holdings from Trico
Marine Operators, Inc. pursuant to a promissory note dated November 8, 2007, as
amended.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 3.04(a).
The principal amount of Unpaid Drawings in respect of a Letter of Credit
denominated in a currency other than U.S. Dollars shall be the Dollar Equivalent
thereof.
          “Utilization Fee” shall have the meaning provided in Section 4.01(b).
          “Working Capital Pro Rata Share Percentage” shall mean, as to any Lost
Mortgaged Vessel (as defined in the Senior Notes Indenture (as in effect on the
Effective Date and without giving effect to any amendment, modification,
supplement or waiver thereto) or Sold Mortgaged Vessel (as defined in the Senior
Notes Indenture as so in effect) or Sold Vessel Owning Guarantor (as defined in
the Senior Notes Indenture as so in effect), a fraction the numerator of which
is the aggregate amount of Revolving Loan Commitments (or, if such Revolving
Loan Commitments have been terminated, the sum of the principal amount of Loans
and 105% of the Stated Amount of Letters of Credit then outstanding)
respectively, on the Sale Date (as defined in the Senior Notes Indenture as so
in effect) or Loss Date (as defined in the Senior Notes Indenture as so in
effect), and the denominator of which is the sum of the principal amount of
Senior Notes then outstanding and the aggregate amount of Revolving Loan
Commitments (or, if such Revolving Loan Commitments have been terminated, the
sum of the principal amount of Loans and 105% of the Stated Amount of Letters of
Credit then outstanding), respectively, on such date.
          “Vessel” shall mean a multi-purpose service vessel, platform supply
vessel, subsea platform supply vessel, supply vessel, trenching and protection
support vessel, anchor handling, towing and supply vessel, crew boat, line
handling vessel, tanker, bulk carrier, barge, container vessel, reefer vessel,
tug boat, push boat, off shore supply vessel, floating storage production unit,
barge and in general any floating craft whose purpose may be partially or wholly
to (i) deploy, procure, process, transport, load, discharge, transfer or store
lawful cargo, drilling products, water or fuel, (ii) transport crew, personnel
or passengers or (iii) support construction, repair, maintenance and subsea
work, and all related spares, stores, equipment, additions and improvement
equipment related to such work whether it is attached to such vessel or not, in
each case used in a Permitted Business (as defined in the Senior Note
Indenture).
          “Vessel Mortgage” shall mean a first preferred mortgage and deed of
covenants, as applicable, as such mortgage and deed of covenants may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          Section 2. Amount and Terms of Credit Facility.

-16-



--------------------------------------------------------------------------------



 



          2.01 Loan Commitments. Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make at any time on or after
the Effective Date and prior to the Maturity Date revolving loans (each a “Loan”
and, collectively “Loans”) to the Borrower, which Loans (A) shall be made and
maintained in Dollars, (B) shall bear interest in accordance with Section 2.07,
(C) may only be incurred on a date occurring prior to the Maturity Date, (D) may
be repaid and reborrowed in accordance with the provisions hereof, (E) shall not
exceed for any Lender at any time that aggregate principal amount outstanding
which, when added to such Lender’s Percentage of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Loans) at such time, equals the Revolving Loan Commitment of such Lender at such
time and (F) shall not be required to be made by any Lender if, after giving
effect thereto, the Aggregate Exposure would exceed the then applicable Total
Commitment.
          2.02 Minimum Amount of Each Borrowing; Limitation on Number of
Borrowings. The aggregate principal amount of each Borrowing shall not be less
than $1,000,000. More than one Borrowing may occur on the same date.
          2.03 Notice of Borrowing. (a) Whenever the Borrower desires to request
a Borrowing hereunder, the Borrower shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 A.M. (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.09, shall be irrevocable and shall
be given by the Borrower substantially in the form of Exhibit A, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the initial Interest Period to be applicable thereto and,
(iv) to which account the proceeds of such Loans are to be deposited. The
Administrative Agent shall promptly give each Lender which is required to make
Loans, notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of the Notice of
Borrowing. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
          2.04 Disbursement of Funds. Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office and the Administrative Agent
will make available to the Borrower (prior to 1:00 p.m. (New York time) on such
day to the extent of funds actually received by the Administrative Agent prior
to 12:00

-17-



--------------------------------------------------------------------------------



 



Noon (New York time) on such day) at the Payment Office, in the account
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If the Administrative Agent makes such corresponding
amount available to the Borrower but such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, at the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.07. Nothing in this
Section 2.04 shall be deemed to relieve any Lender of its obligation to make
Loans hereunder or to prejudice any rights the Borrower may have against any
Lender as a result of such Lender’s failure to make Loans hereunder.
          2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.17 and shall, if
requested by such Lender, be evidenced by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount equal to the Revolving Loan Commitment of such Lender on
the Effective Date before giving effect to any reductions thereto on such date
(or, in the case of Notes issued after the Effective Date, be in a stated
principal amount equal to the Revolving Loan Commitment of such Lender on the
date of the issuance thereof) and be payable in the principal amount of the
Loans evidenced thereby, (iv) with respect to each Loan evidenced thereby, be
payable in Dollars, (v) mature on the Maturity Date, (vi) bear interest as
provided in Section 2.07, (vii) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 5.01 and 5.02 and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes,

-18-



--------------------------------------------------------------------------------



 



endorse on the reverse side thereof the outstanding principal amount of Loans
evidenced thereby. Failure to make any such notation or any error in any such
notation or endorsement shall not affect the Borrower’s obligations in respect
of such Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans; provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.
          2.06 Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
          2.07 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Loan from the date of Borrowing thereof
until the maturity thereof (whether by acceleration, prepayment or otherwise) at
a rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin as in effect from time to time during
such Interest Period plus the Eurodollar Rate for such Interest Period.
          (b) If the Borrower fails to pay any amount payable by it under a
Credit Document on its due date, interest shall accrue on the overdue amount (in
the case of overdue interest to the extent permitted by law) from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (c) below, is 2% plus the rate which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan for successive Interest Periods, each of a duration selected by the
Administrative Agent. Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.
          (c) If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
that Loan:

-19-



--------------------------------------------------------------------------------



 



(i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and
(ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.
          Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.
          (d) Accrued (and theretofore unpaid) interest in respect of Loans
shall be payable on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
on any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans to be made pursuant to the applicable Borrowing and shall promptly notify
the Borrower and the Lenders thereof. Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.
          (f) All calculations of interest shall be based on a 360-day year and
actual days elapsed.
          2.08 Interest Periods. (a) At the time the Borrower gives a Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 A.M. (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Loan (in the case of any subsequent Interest Period), the Borrower shall
have the right to elect, by giving the Administrative Agent notice thereof, the
interest period (each an “Interest Period”) applicable to such Loan, which
Interest Period shall, at the option of the Borrower, be a three or six-month
period (or such other period as may be agreed upon by all Lenders, it being
understood, however, that during the one month period preceding the Maturity
Date, the Borrower, with the consent of the Lenders, may select an Interest
Period of less than three months so long as such Interest Period ends no later
than the Maturity Date); provided that:
     (i) all Loans comprising a Borrowing shall at all times have the same
Interest Period;
     (ii) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan (if initially borrowed as a Loan), and each Interest
Period occurring thereafter in respect of such Loan shall commence on the day
immediately following the day on which the immediately preceding Interest Period
applicable thereto expires;

-20-



--------------------------------------------------------------------------------



 



     (iii) if any Interest Period relating to a Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;
     (v) no Interest Period longer than three months may be selected at any time
when an Event of Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date; and
     (vii) the Interest Period in respect of the interest payable pursuant to
Section 2.07(b) shall be selected by the Administrative Agent pursuant to such
Section.
          If by 11:00 A.M. (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Loans, the
Borrower has failed to elect a new Interest Period to be applicable to such
Loans as provided above, the Borrower shall be deemed to have elected a one
month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.
          2.09 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto):
     (i) at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on such Loan or any other
amounts payable hereunder (except for the imposition of, or any change in, the
rate of any Excluded Tax), but without duplication of any increased costs with
respect to Taxes which are addressed in Section 5.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate, and/or (y) other circumstances arising since the Effective Date affecting
such Lender, the applicable interbank market or the position of such Lender in
such market (whether or not such Lender was a Lender at the time of such
occurrence); or
     (ii) at any time, that the making or continuance of any Loan has been made
unlawful by any law or governmental rule, regulation or order (or would conflict
with

-21-



--------------------------------------------------------------------------------



 



any governmental rule, regulation, guideline, request or order not having the
force of law but with which such Lender customarily complies even though the
failure to comply therewith would not be unlawful);
then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(ii) above, the Borrower agrees to pay to such Lender, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (with the written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender in accordance with the foregoing to be,
absent manifest error, final and conclusive and binding on all the parties
hereto, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.09(a) upon the subsequent receipt of such notice) and (y) in the
case of clause (ii) above, the Borrower shall take one of the actions specified
in Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that such Borrower was
notified by the affected Lender or the Administrative Agent pursuant to Section
2.09(a)(i) or (ii) or (y) if the affected Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, in the
case of any Loan, repay all outstanding Borrowings which include such affected
Loans in full in accordance with the applicable requirements of Section 5.01;
provided that (i) if the circumstances described in Section 2.09(a)(ii) apply to
any Loan, the Borrower may, in lieu of taking the actions described above,
maintain such Loan outstanding, in which case, the Eurodollar Rate shall be
determined on the basis provided in the proviso to the definition of Eurodollar
Rate, unless the maintenance of such Loan outstanding on such basis would not
stop the conditions described in Section 2.09(a)(ii) from existing (in which
case the actions described above, without giving effect to this proviso, shall
be required to be taken) and (ii) if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.09(b).
          (c) If any Lender shall have determined that the adoption or
effectiveness, after the Effective Date, of any applicable law, rule or
regulation regarding capital adequacy, or any change after the Effective Date
therein, or any change after the Effective Date in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such other
corporation’s capital or assets as a consequence of such Lender’s Revolving Loan

-22-



--------------------------------------------------------------------------------



 



Commitments hereunder or its obligations hereunder to the Borrower to a level
below that which such Lender or such other corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or such other corporation’s policies with respect to
capital adequacy), then from time to time, upon written demand by such Lender
(with a copy to the Administrative Agent), accompanied by the notice referred to
in the next succeeding sentence of this clause (c), such Borrower agrees (to the
extent applicable) to pay to such Lender such additional amount or amounts as
will compensate such Lender or such other corporation for such reduction in the
rate of return to such Lender or such other corporation. Each Lender, upon
determining in good faith (and using reasonable averaging and attribution
methods) that any additional amounts will be payable pursuant to this
Section 2.09(c), will give prompt written notice thereof to the Borrower (a copy
of which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth such Lender’s basis for asserting its rights under this
Section 2.09(c) and the calculation, in reasonable detail, of such additional
amounts claimed hereunder, although the failure to give any such notice shall
not release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.09(c) upon the subsequent receipt of such notice. A
Lender’s good faith determination of compensation owing under this
Section 2.09(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.
          (d) If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:
     (i) the Applicable Margin; and
     (ii) the rate which is the arithmetic average of the rates (rounded upward
to the nearest 1/100 of one percent) determined by the Reference Banks on the
Interest Determination Date for such Interest Period to be that which expresses
as a percentage rate per annum the cost to each such Reference Bank of funding
its participation in that Loan for a period equivalent to such Interest Period
from whatever source it may reasonably select; provided that (x) in the event
that none or only one of the Reference Banks supplies a rate to the
Administrative Agent as contemplated by this clause (ii), the rate for each
Lender for such Interest Period shall be the rate determined on the Interest
Determination Date for such Interest Period by such Lender to be that which
expresses as a percentage rate per annum the cost to such Lender of funding its
participation in that Loan for a period equivalent to such Interest Period from
whatever source it may reasonably select, and (y) the rate provided by a
Reference Bank or Lender pursuant to this clause (ii) shall, absent manifest
error, be final and conclusive and binding on all the parties hereto and shall
not be disclosed to any other Lender and shall be held as confidential by the
Administrative Agent and the Borrower.
          (e) If a Market Disruption Event occurs and the Administrative Agent
or the Borrower so requires, the Administrative Agent and the Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing to a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding

-23-



--------------------------------------------------------------------------------



 



on all parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.
          (f) If any Reference Bank ceases to be a Lender under this Agreement,
(x) it shall cease to be a Reference Bank and (y) the Administrative Agent
shall, with the approval (which shall not be unreasonably withheld) of the
Parent, nominate as soon as reasonably practicable another Lender to be a
Reference Bank in place of such Reference Bank.
          2.10 Compensation. The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits) which such Lender may sustain in respect of Loans made to the Borrower:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 2.09(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 2.09(a), Section 5.01, Section
5.02 or as a result of an acceleration of the Loans pursuant to Section 11) of
any of its Loans, or assignment of any of its Loans pursuant to Section 2.12,
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of any other default by the Borrower to repay Loans or make payment
on any Note held by such Lender when required by the terms of this Agreement.
          2.11 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.09(a)(i) or
(ii), Section 2.09(b) or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 2.11
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender provided in Section 2.09 and Section 5.04.
          2.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 2.09(a)(i) or
(ii), Section 2.09(b) or Section 5.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 14.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right to either replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferee or Eligible Transferees, none of whom shall constitute
a Defaulting Lender at the time of such replacement

-24-



--------------------------------------------------------------------------------



 



(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent, provided that:
     (i) at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Revolving Loan Commitments and
outstanding Loans of the Replaced Lender, and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum
(without duplication) of (I) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender and (II) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 4.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 5.04, 12.06 and
14.01), which shall survive as to such Replaced Lender.
          Section 3. Letters of Credit
          3.01 Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request that any Issuing Lender
issue, at any time on and after the Effective Date and prior to the 30th day
prior to the Maturity Date, for the account of any Credit Party, irrevocable
sight standby letters of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit”); provided that the Issuing Lender
shall not issue any Letter of Credit that would mature after a Scheduled
Commitment Reduction Date if the Stated Amount of such Letter of Credit together
with all other Letters of Credit expiring after such Scheduled Commitment
Reduction Date would exceed the Total Commitment after giving effect to the
Scheduled Commitment Reduction on such Scheduled Commitment Reduction Date would
exceed the Total Commitment. All Letters of Credit shall be denominated in
Dollars, or one of the Alternate Currencies, and shall be issued on a sight
draft basis.
          (b) Subject to the terms and conditions contained herein, each Issuing
Lender hereby agrees that it will, at any time and from time to time on or after
the Effective Date and prior to the 30th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for the
account of any Credit Party one or more Letters of Credit in support of such
obligations that do not violate the corporate policy of the Issuing Lender and
as are

-25-



--------------------------------------------------------------------------------



 



permitted to remain outstanding without giving rise to a Default or Event of
Default hereunder, provided that the respective Issuing Lender shall be under no
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Issuing Lender as of the date hereof and which such Issuing Lender in good faith
deems material to it; or
     (ii) such Issuing Lender shall have received notice from any Lender prior
to the issuance of such Letter of Credit of the type described in the second
sentence of Section 3.02(b); or
     (iii) a Lender Default exists, unless such Issuing Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate such
Issuing Lender’s risk with respect to the participation in Letters of Credit of
any Defaulting Lender(s) (it being understood that cash collateralizing each
Defaulting Lender’s Percentage of the Letter of Credit Outstandings with respect
to such Letters of Credit in an amount equal to 105% of such Defaulting Lender’s
Percentage of Letter of Credit Outstandings is satisfactory) (such arrangements,
the “Letter of Credit Back-Stop Arrangements”).
          (c) Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $10,000,000 or (y) when
added to the aggregate principal amount of all Loans then outstanding, an amount
equal to the Total Commitment at such time, and (ii) each Letter of Credit shall
by its terms terminate on or before the earlier of (A) the date which occurs
12 months after the date of the issuance thereof (although any such Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the tenth Business Day prior to the Maturity Date, on
terms acceptable to the respective Issuing Lender) and (B) 10 Business Days
prior to the Maturity Date.
          (d) If any Lender becomes a Defaulting Lender at any time that any
Letter of Credit is outstanding, the Borrower shall enter into Letter of Credit
Back-Stop Arrangements with the relevant Issuing Lender no later than five
Business Days after the date such Lender becomes a Defaulting Lender (or such
later date as the Issuing Lender shall otherwise agree in its sole discretion).

-26-



--------------------------------------------------------------------------------



 



          3.02 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued, the Borrower shall give
the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to the respective
Issuing Lender) written notice prior to the proposed date of issuance (which
shall be a Business Day). Each notice shall be substantially in the form of
Exhibit J (each a “Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.01(c). Unless the respective Issuing Lender determines that, or has
received notice from any Lender before it issues a Letter of Credit that one or
more of the conditions specified in Section 7 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 3.01(c), then such
Issuing Lender shall issue the requested Letter of Credit for the account of the
relevant Credit Party in accordance with such Issuing Lender’s usual and
customary practices.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
          3.03 Letter of Credit Participations. (a) Immediately upon the
issuance by any Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Lender with a Commitment,
other than such Issuing Lender (each such Lender, in its capacity under this
Section 3.03, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s Percentage, in such Letter of Credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Commitments or Percentages of the Lenders pursuant to
Sections 2.12 or 14.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 3.03 to reflect the
new Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be.
          (b) In determining whether to pay under any Letter of Credit, such
Issuing Lender shall have no obligation relative to the other Lenders other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Subject to
the provisions of the immediately preceding sentence, any action taken or
omitted to be taken by any Issuing Lender under or in connection with any Letter
of Credit if taken or omitted in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, shall not create
for such Issuing Lender any resulting liability to any Credit Party or any
Lender.
          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.04(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant, of such failure, and each

-27-



--------------------------------------------------------------------------------



 



Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Lender the amount of such Participant’s
Percentage (as relates to the respective Letter of Credit) of such unreimbursed
payment in the same currency as the applicable Letter of Credit was issued and
in same day funds. If the Administrative Agent so notifies, prior to 11:00 A.M.
(New York time) on any Business Day, any Participant required to fund a payment
under a Letter of Credit, such Participant shall make available to the
Administrative Agent at the Payment Office for the account of such Issuing
Lender in the same currency as the applicable Letter of Credit was issued such
Participant’s Percentage (as relates to the respective Letter of Credit) of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its Percentage of the amount of
such payment available to the Administrative Agent for the account of such
Issuing Lender, such Participant agrees to pay to the Administrative Agent for
the account of such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent for the account of such Issuing Lender at the
overnight Federal Funds Rate. The failure of any Participant to make available
to the Administrative Agent for the account of such Issuing Lender its
Percentage of any payment under any Letter of Credit issued by it shall not
relieve any other Participant of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Lender its Percentage
of any such Letter of Credit on the date required, as specified above, but no
Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of such Issuing
Lender such other Participant’s Percentage of any such payment.
          (d) Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Participants pursuant to clause
(c) above, such Issuing Lender shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Participant which has paid its
Percentage thereof, in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
          (e) Each Issuing Lender shall, promptly after the issuance of, or
amendment to, a Letter of Credit give the Administrative Agent and the Borrower
written notice of such issuance or amendment, as the case may be, and such
notice shall be accompanied by a copy of the issued Letter of Credit or
amendment, as the case may be. Upon receipt of such notice, the Administrative
Agent shall promptly notify each Participant, in writing, of such issuance or
amendment and in the event a Participant shall so request, the Administrative
Agent shall furnish such Participant with a copy of such issuance or amendment.
          (f) Each Issuing Lender shall deliver to the Administrative Agent,
promptly on the first Business Day of each week, by facsimile transmission, the
aggregate daily Stated Amount available to be drawn under the outstanding
Letters of Credit issued by such Issuing Lender for the previous week. Upon
request, the Administrative Agent shall, within 10 days after the last Business
Day of each calendar month, deliver to each Participant a report setting

-28-



--------------------------------------------------------------------------------



 



forth for such preceding calendar month the aggregate daily Stated Amount
available to be drawn under all outstanding Letters of Credit during such
calendar month.
          (g) The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Lender, any Issuing Lender, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          3.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse each Issuing Lender, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed, an “Unpaid
Drawing”), not later than the Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Eurodollar Rate (or, in the case of a drawing under a Letter of Credit
denominated in a currency other than Dollars, the applicable Euro rate as
determined by the Administrative Agent) for successive Interest Periods, each of
a duration selected by the Administrative Agent plus the Applicable Margin;
provided, however, to the extent such amounts are not reimbursed prior to

-29-



--------------------------------------------------------------------------------



 



12:00 Noon (New York time) on the Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 11.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum determined pursuant
to Section 2.07(c) (using, in the case of drawings under Letters of Credit
denominated in a currency other than U.S. Dollars, the applicable Euro rate as
determined by the Administrative Agent), with such interest to be payable on
demand. Each Issuing Lender shall give the Borrower prompt written notice of
each Drawing under any Letter of Credit issued by it, provided that the failure
to give any such notice shall in no way affect, impair or diminish the
Borrower’s obligations hereunder. In the event that any Issuing Lender makes any
payment under any Letter of Credit issued by it, the Borrower’s obligation under
this Section 3.04 to reimburse the respective Issuing Lender shall be in the
same currency as the applicable Letter of Credit was issued determined on the
date of payment by the Issuing Lender under the Letter of Credit.
          (b) The obligations of the Borrower under this Section 3.04 to
reimburse the respective Issuing Lender with respect to drawings on Letters of
Credit (each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Lender (including in its capacity as Issuing Lender or
Participant or as Participant), or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, the respective Issuing Lender’s
only obligation to the Borrower being to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such Letter of
Credit. Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Letter of Credit if taken or omitted in the absence of gross negligence
or willful misconduct as determined by a court of competent jurisdiction, shall
not create for such Issuing Lender any resulting liability to the Borrower or
any other Credit Party.
           3.05 Increased Costs. If at any time, any Issuing Lender or any
Participant determines that the introduction of or any change in, after the
Effective Date, any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Lender or any Participant with any request or
directive issued by any such authority after the Effective Date (whether or not
having the force of law), shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by any Issuing Lender or participated in by any Participant, or
(b) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit, then, upon demand to the Borrower by such
Issuing Lender or any Participant (a copy of which demand shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Lender for such increased cost or

-30-



--------------------------------------------------------------------------------



 



reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 3.05, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to such Borrower by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for and the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant, although the
failure to give any such notice shall not release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 3.05. The
certificate required to be delivered pursuant to this Section 3.05 shall, if
delivered in good faith and absent manifest error, be final and conclusive and
binding on the Borrower.
          Section 4. Commitment Commission; Reductions of Commitment.
          4.01 Commitment Commission. (a) The Borrower agrees to pay to the
Administrative Agent for distribution to each Lender which is a Non-Defaulting
Lender a commitment commission (the “Commitment Commission”), in Dollars, for
the period from and including the Effective Date to and including the Maturity
Date (or such earlier date on which the Total Commitment has been terminated)
computed at a rate per annum equal to 40% of the Applicable Margin then in
effect on the daily undrawn portion of the Total Commitment. The accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the date upon which the Total Commitment is
terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender which is a Non-Defaulting Lender a utilization fee
(the “Utilization Fee”), in Dollars, for each day that the Aggregate Exposure
exceeds 50% of the Total Commitment computed at a rate per annum equal to 3% on
the Aggregate Exposure on such day. The accrued Utilization Fee shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the date upon
which the Total Commitment is terminated.
          (c) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage),
a fee in respect of each Letter of Credit (the “Letter of Credit Fee”) for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect from
time to time on the daily Stated Amount of each such Letter of Credit. Accrued
Letter of Credit Fees shall be due and payable quarterly in arrears on each
Payment Date and on the Maturity Date (or such earlier date upon which the Total
Commitment is terminated).
          (d) The Borrower agrees to pay directly to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
(the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the
daily Stated Amount of such Letter of Credit, provided that in any event the
minimum amount of Facing Fees payable in any twelve-month period for each Letter
of Credit shall be not less than $500; it being agreed that, on the day of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination or expiration of such Letter of Credit, if

-31-



--------------------------------------------------------------------------------



 



$500 will exceed the amount of Facing Fees that will accrue with respect to such
Letter of Credit for the immediately succeeding twelve-month period, the full
$500 shall be payable on the date of issuance of such Letter of Credit and on
each such anniversary thereof. Except as otherwise provided in the proviso to
the immediately preceding sentence, accrued Facing Fees shall be due and payable
quarterly in arrears on each Payment Date and upon the first day on or after the
termination of the Total Commitment upon which no Letters of Credit remain
outstanding.
          (e) The Borrower agrees to pay, upon each payment (including any
partial payment) under, issuance of, extension of, or amendment to, any Letter
of Credit issued hereunder, such amount as shall at the time of such event be
the administrative charge which the respective Issuing Lender is generally
charging in connection with such occurrence with respect to letters of credit.
          (f) The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
          4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at
least three Business Days’ prior notice to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty, to terminate or reduce the Total
Unutilized Commitment, in whole or in part, in integral multiples of $1,000,000
in the case of partial reductions thereto, provided that each such reduction
shall apply proportionately to permanently reduce the Revolving Loan Commitment
of each Lender.
          (b) In the event of certain refusals by a Lender as provided in
Section 14.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of
Section 14.12(b) and upon five Business Days’ written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), terminate all of the Revolving
Loan Commitment (if any) of such Lender so long as all Loans, together with
accrued and unpaid interest, Commitment Commission and all other amounts, owing
to such Lender are repaid concurrently with the effectiveness of such
termination (at which time Schedule I shall be deemed modified to reflect such
changed amounts), and at such time such Lender shall no longer constitute a
“Lender” for purposes of this Agreement, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.09,
2.10, 5.04, 12.06 and 14.01), which shall survive as to such repaid Lender. For
the avoidance of doubt, the repayment of any Loans pursuant to this
Section 4.02(b) shall not be subject to the provisions of Section 14.06 hereof.
          4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Revolving Loan Commitment of each Lender) shall terminate in its entirety on
the Maturity Date, after giving effect to all Borrowings of Loans on such date.
          (b) On each Scheduled Commitment Reduction Date, the Total Commitment
shall be automatically reduced by an aggregate principal amount as is set forth
opposite each

-32-



--------------------------------------------------------------------------------



 



such Scheduled Commitment Reduction Date below (each such reduction, as the same
may be reduced as provided in Section 4.03(f), a “Scheduled Commitment
Reduction”):

                              Amount of Total Commitment to             be
reduced on the relevant             Scheduled Commitment         Scheduled
Commitment Reduction Date   Reduction Date   1    
January 1, 2010
  $ 3,300,000     2    
April 1, 2010
  $ 3,300,000     3    
July 1, 2010
  $ 3,300,000     4    
October 1, 2010
  $ 3,300,000     5    
January 1, 2011
  $ 3,300,000     6    
April 1, 2011
  $ 3,300,000     7    
July 1, 2011
  $ 3,300,000     8    
October 1, 2011
  $ 3,300,000     9     The Maturity Date   The amount required to reduce the
Total Commitments to zero

          (c) In addition to, but without duplication of, any other mandatory
commitment reductions required pursuant to this Section 4.03, on any date that
the Borrower is required to make an Excess Proceeds Offer pursuant to, and as
defined in, Section 4.11 of the Senior Notes Indenture (as in effect on the
Effective Date and without giving effect to any amendment, modification,
supplement or waiver thereto), the Total Commitment shall be permanently reduced
by an amount equal to the entire accumulated amount of Excess Proceeds (as
defined in the Senior Notes Indenture as so in effect) with respect to such
Excess Proceeds Offer multiplied by a percentage thereof, expressed as a
fraction, the numerator of which is the Total Commitment and the denominator of
which is the sum of the Total Commitment and the aggregate principal amount of
the Senior Notes.
          (d) In addition to, but without any duplication of, any other
mandatory commitment reduction required pursuant to this Section 4.03, on any
date on which there is a voluntary redemption, repurchase of or offer to redeem
Senior Notes (including, without limitation, any redemption contemplated by
Section 4.10 and Section 4.24 of the Senior Notes Indenture), the Total
Commitment shall be permanently reduced on the date of such redemption or
repurchase or the initiation of such offer, as the case may be, by an amount
equal to the Total Commitment, multiplied by a percentage thereof, expressed as
a fraction, the numerator of which

-33-



--------------------------------------------------------------------------------



 



is the aggregate principal amount of Senior Notes being redeemed or being
offered to be redeemed, and the denominator of which is the aggregate principal
amount of Senior Notes outstanding at such time and before giving effect to such
redemption, repurchase or offer, as the case may be. If the Total Commitment is
permanently reduced pursuant to this Section 4.03(d) in connection with any
offer to redeem Senior Notes, no further reduction shall be required upon the
redemption of Senior Notes pursuant to such offer.
          (e) In addition to, but without duplication of, any commitment
reductions required pursuant to this Section 4.03, on any date that a Collateral
is released pursuant to Section 3.1(a)(7) of the Collateral Agency and
Intercreditor Agreement, the Total Commitment shall be permanently reduced on
the date of such release by an amount equal to the Working Capital Pro Rata
Share Percentage of the fair market value (as determined in good faith by the
Borrower) of the Collateral being released.
          (f) Each reduction to, or termination of, the Total Commitment
pursuant to Sections 4.02, 4.03(c), 4.03(d) or 4.03(e) shall be applied to
reduce future Scheduled Commitment Reductions on a pro rata basis (based upon
the then applicable amounts of such Scheduled Commitment Reductions).
          (g) Each reduction to, or termination of, the Total Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender.
          Section 5. Prepayments; Payments; Taxes; Voluntary Prepayments.
          5.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount as is reasonably acceptable to the
Administrative Agent;
     (iii) at the time of any prepayment of Loans pursuant to this Section 5.01
on any date other than the last day of the Interest Period applicable thereto,
the Borrower shall pay the amounts, if any, required to be paid pursuant to
Section 2.10; and
     (iv) each prepayment pursuant to this Section 5.01(a) in respect of any
Loans shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Loans pursuant to this
Section 5.01(a), such

-34-



--------------------------------------------------------------------------------



 



prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Loan of a Defaulting Lender.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 14.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.09), together with accrued and unpaid interest, fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 14.12(b), so long as (A) the Revolving Loan
Commitment of such Lender is terminated concurrently with such prepayment (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (B) the consents, if any, required under Section 14.12(b)
in connection with the prepayment pursuant to this clause (b) have been
obtained. For the avoidance of doubt, the repayment of any Loans pursuant to
this Section 5.01(b) shall not be subject to the provisions of Section 14.06
hereof.
          5.02 Mandatory Repayments. (a) On any day on which the Aggregate
Exposure (after giving effect to all other repayments thereof on such date)
exceeds the Total Commitment at such time the Borrower shall repay on such date
the principal of Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds the Total Commitment as then in effect,
the Borrower shall repay on such date an amount of cash or cash equivalents
equal to the amount of such excess (up to a maximum amount equal to 105% of the
Letter of Credit Outstandings at such time), such cash or cash equivalents to be
held as security for all obligations of the Borrower hereunder in a cash
collateral account to be established by the Administrative Agent.
          (b) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the specific Borrowing or Borrowings
pursuant to which such Loans were made, provided that (i) repayments of Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all Loans with Interest Periods ending on such
date of required repayment have been paid in full and (ii) each repayment of any
Loans comprising a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.
          (c) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be repaid in full on the
Maturity Date.
          5.03 Method and Place of Payment. Except as otherwise specifically
provided herein, (a) all Obligations under this Agreement and under any Note
shall be the obligation of the Borrower and (b) all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 10:00 A.M. (New
York time) on the date when due and shall be made in Dollars or the applicable
Alternate Currency as provided in Section 3.04(a) in immediately available funds
at

-35-



--------------------------------------------------------------------------------



 



the Payment Office. Any payments under this Agreement or under any Note which
are made later than 10:00 A.M. (New York time) on any day shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
          5.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed (in lieu
of net income taxes), by the jurisdiction (or any political subdivision or
taxing authority thereof) under the laws of which such recipient is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the principal office or applicable lending office of the
Administrative Agent or the Lender, as the case may be, is located, and (iii) in
the case of a Non-US Lender, any withholding tax that is imposed on amounts
payable to such Non-US Lender at the time such Non-US Lender designates a new
lending office or is attributable to such Non-US Lender’s failure to comply with
Section 5.04(b), except to the extent that such Non-US Lender was entitled at
the time of the designation of the new lending office to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.04(a) (collectively, the “Excluded Taxes”)), and all interest,
penalties or similar liabilities with respect to such non-Excluded Taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-Excluded Taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are required to be
deducted or withheld, the Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts or other evidence of such payment reasonably
acceptable to the Administrative Agent. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender;
provided that, no Lender shall be indemnified for any Taxes hereunder unless
such Lender shall make written demand on the Borrower for reimbursement
hereunder no later than 180 days after the earlier of (i) the date on which such
Lender makes payment of such Taxes and (ii) the date on which the relevant
jurisdiction or any political subdivision or taxing authority thereof makes
initial written demand upon such Lender for payment of such Taxes.

-36-



--------------------------------------------------------------------------------



 



          (b) Each Lender agrees to use reasonable efforts (consistent with the
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information, in each case, as reasonably requested by the Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
5.04(b) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).
          (c) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.04, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant jurisdiction or
any political subdivision or taxing authority thereof with respect to such
refund), provided, however, that (i) the Administrative Agent or Lender, as the
case may be, may determine, in its sole discretion consistent with the policies
of the Administrative Agent or Lender, as the case may be, whether to seek a
refund; and (ii) the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to the Borrower or any other
Person.
          Section 6. Conditions Precedent to the Effective Date. The obligation
of each Lender to make Loans, and the obligation of any Issuing Lender to issue
any Letter of Credit, on and after the Effective Date is subject at the time of
the making of such Loans or issuing such Letter of Credit to the satisfaction or
waiver of the following conditions:
          6.01 Execution of Agreement; Notes. On or prior to the Effective Date,
(x) this Agreement shall have been executed and delivered as provided in
Section 14.10 and (y) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested same, the
appropriate Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.
          6.02 Officer’s Certificate. On the Effective Date, the Administrative
Agent shall have received a certificate from an Authorized Officer of the
Borrower certifying that the conditions set forth in Sections 6.03, 6.06, 6.09,
6.11, 6.12, 6.13, 6.14, 6.15 and 6.16 are satisfied on the Effective Date (to
the extent that, in each case, such conditions are not required to be acceptable
(reasonably or otherwise) to the Administrative Agent).
          6.03 Fees, etc. On or prior to the Effective Date, the Borrower shall
have paid to the Administrative Agent and the Lenders all costs, fees and
expenses (including, without

-37-



--------------------------------------------------------------------------------



 



limitation, reasonable legal fees and expenses of outside counsel to the
Administrative Agent) payable to the Administrative Agent and the Lenders to the
extent then due.
          6.04 Opinions of Counsel. On the Effective Date, the Administrative
Agent shall have received (i) from Bartlit Beck Herman Palenchar & Scott LLP,
special counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-1 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (ii) from Simonsen Advokatfirma DA, Norwegian maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-2 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (iii) from Higgs &
Johnson, Bahamian maritime counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D-3 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (iv) from Seward & Kissel LLP, Vanuatu maritime
counsel to each Credit Party, a favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-4 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (v) from Mackinnons, Scottish counsel to the each Credit Party,
favorable opinions reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-5 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (vi) from Rishi
Varma, General Counsel to the Parent a favorable opinion reasonably satisfactory
in form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-6 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (vii) from TozziniFreire Advogados, Brazilian counsel to each Credit
Party, a favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-7 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (viii) from Maples
and Calder, Cayman Islands counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D-8 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (ix) from Carey Olsen, Guernsey counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-9 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (x) from Cains, Isle
of Man maritime counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form

-38-



--------------------------------------------------------------------------------



 



and substance to the Administrative Agent and addressed to the Administrative
Agent and each of the Lenders and dated the Effective Date covering the matters
set forth in Exhibit D-10 and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(xi) from Nauta Dutilh, Dutch counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D-11 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (xii) from Bugge, Arentz-Hansen & Rasmussen,
Norwegian counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-12 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, (xiii) from Advokatfirmaet Schjodt DA, special Norwegian
counsel to each Credit Party formed in Norway, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-13 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, (xiv) from Uria Menendez, Spanish maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-14 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request and (xv) from Pinedo
Abogados, Mexican counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-15 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request.
          6.05 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received a certificate from the Parent, the
Holdco Guarantors and each Credit Party, dated the Effective Date, signed by an
Authorized Officer of such entity, and attested to by the Secretary or any
Assistant Secretary (or if such entity does not have a Secretary or Assistant
Secretary, any other officer or director of such entity) of such entity,
substantially in the form of Exhibit E, with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of such entity and the resolutions of such entity
referred to in such certificate, and each of the foregoing shall be reasonably
acceptable to the Administrative Agent.
          (b) On the Effective Date, all corporate, limited liability company,
partnership and legal proceedings, and all instruments and agreements in respect
of the Parent in connection with the transactions contemplated by this Agreement
and the other Credit Documents, shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of corporate, limited liability company and partnership proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent reasonably may have requested
in connection therewith,

-39-



--------------------------------------------------------------------------------



 



such documents and papers, where appropriate, to be certified by proper
corporate or governmental authorities.
          6.06 Indebtedness. Except for the Existing Indebtedness set forth on
Schedule VI, on the Effective Date, neither Holdings nor any other Credit Party
has any outstanding preferred equity, or Indebtedness, except for Indebtedness
incurred pursuant to this Agreement and the Senior Notes, and all equity
interests of each Subsidiaries Guarantor shall be owned directly or indirectly
by the Borrower, in each case free and clear of Liens (other than Permitted
Liens) and all equity interests of the Borrower shall be owned directly or
indirectly by Holdings free and clear of Liens (other than Permitted Liens).
          6.07 Security Documents. On the Effective Date, the Parent and each of
the Credit Parties shall have duly authorized, executed and delivered each of
the Security Documents (and the related instruments referred to therein) listed
on Schedule X.
          6.08 Solvency Certificate. On the Effective Date, the Administrative
Agent shall have received a solvency certificate from a senior executive officer
of Holdings, substantially in the form of Exhibit G, which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date,
setting forth the conclusion that, after giving effect to the Refinancing and
the incurrence of all the financings contemplated hereby, Holdings individually,
and Holdings and its Subsidiaries taken as a whole, are not insolvent and will
not be rendered insolvent by the incurrence of such indebtedness, and will not
be left with unreasonably small capital with which to engage in their respective
businesses and will not have incurred debts beyond their ability to pay such
debts as they mature.
          6.09 Approvals. On or prior to the Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Loans, and the granting of Liens under the Credit Documents
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any action being taken
by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Credit Parties of the Credit Documents. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified,
prohibiting or imposing materially adverse conditions upon the making of the
Loans or the performance by the Credit Parties of their obligations under the
Credit Documents.
          6.10 Subsidiaries Guaranty; TMS Guaranty. (a) On the Effective Date,
each Subsidiary of Holdings (other than the Borrower) shall have duly
authorized, executed and delivered to the Administrative Agent the Subsidiaries
Guaranty substantially in the form of Exhibit F (as modified, supplemented or
amended from time to time, the “Subsidiaries Guaranty”), and the Subsidiaries
Guaranty shall be in full force and effect.
          (b) On the Effective Date, the Parent shall have duly authorized,
executed and delivered to the Administrative Agent the Guaranty substantially in
the form of Exhibit I (as modified, supplemented or amended from time to time,
the “TMS Guaranty”).

-40-



--------------------------------------------------------------------------------



 



          6.11 Litigation. On the Effective Date, no actions, suits,
investigations or proceedings of any Credit Party by any entity (private or
governmental) shall be pending or, to the knowledge of any Credit Party,
(x) threatened with respect to any Credit Document, or (y) which could be
reasonably to have a Material Adverse Effect.
          6.12 Environmental Laws. On the Effective Date, there shall not exist
any condition or occurrence on or arising from any property owned or operated or
occupied by the Borrower or any of its Subsidiaries that (i) results in
noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law that has had, or could reasonably be expected to have, a
Material Adverse Effect or (ii) could reasonably be expected to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries and such Environmental Claim
could reasonably be expected to have, a Material Adverse Effect.
          6.13 Material Adverse Effect. On the Effective Date and after giving
effect to the related Borrowing, nothing shall have occurred since December 31,
2008 that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          6.14 No Conflicts; Margin Regulations. (a) The consummation of the
Transaction on the Effective Date shall not have resulted in any material
conflict with, or any material default under, any material agreement of the
Parent or any Subsidiary thereof.
          (b) On the Effective Date, all Loans shall be in full compliance with
all applicable requirements of law including, but without limitation, the
provisions of Regulations U and X of the Board of Governors of the Federal
Reserve System.
          6.15 Refinancing of Existing Indebtedness; Issuance of Senior Notes.
(a) On or prior to the Effective Date, the Refinancing shall have been
consummated and all obligations of the Credit Parties with respect to the
indebtedness being refinanced pursuant to the Refinancing (except for indemnity
provisions that by their terms survive) shall have been paid in full and
terminated, and all commitments, security interests and guaranties in connection
therewith shall have been terminated and released, all to the reasonable
satisfaction of the Administrative Agent.
          (b) On the Effective Date, (i) Senior Notes shall have been issued
pursuant to the Senior Notes Indenture in an aggregate principal amount of
$400,000,000 and (ii) the Borrower shall have delivered to the Administrative
Agent a copy of the Senior Notes Documentation, together with all modifications,
amendments and waivers thereto through and including the Effective Date,
certified as true and correct by the chairman of the board, the managing
director, the chief executive officer, the president or any vice president of
the Borrower.
          6.16 Collateral Agency and Intercreditor Agreement. On the Effective
Date, the Collateral Agency and Intercreditor Agreement shall have been executed
and delivered by the parties thereto and shall be in full force and effect.
          6.17 Parent Credit Agreement Amendment. On the Effective Date, an
amendment to the Parent Credit Agreement in the form of Exhibit L shall have
become effective in accordance with its terms.

-41-



--------------------------------------------------------------------------------



 



          Section 7. Conditions Precedent to each Credit Event. The obligation
of each Lender to make Loans, and the obligation of any Issuing Lender to issue
any Letters of Credit, on the date of each Credit Event (including the Effective
Date) is subject at the time of the making of such Loans or issuing such Letter
of Credit to the satisfaction or waiver of the following conditions:
          7.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties, the Holdco Guarantors and the Parent contained herein or in any
other Credit Document shall be true and correct in all material respects both
before and after giving effect to such Credit Event with the same effect as
though such representations and warranties had been made on the date of such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).
          7.02 Notice of Borrowing. (a) Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing required by
Section 2.03(a).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 3.02.
          7.03 Effective Date. The Effective Date shall have occurred.
     The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the conditions specified in Sections 6 and 7
applicable to such Credit Event have been satisfied or waived as of that time.
All of the applicable Notes, certificates, legal opinions and other documents
and papers referred to in Sections 6 and 7 unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent.
          Section 8. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, each of
Holdings and the Borrower makes the following representations, warranties and
agreements on the Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans and
issuance of the Letters of Credit, with each Credit Event on or after the
Effective Date being deemed to constitute a representation and warranty that the
matters specified in this Section 8 are true and correct in all material
respects on and as of the Effective Date and on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date):
          8.01 Corporate/Limited Liability Company/Limited Partnership Status.
Each Credit Party (i) is duly organized and validly existing, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other

-42-



--------------------------------------------------------------------------------



 



applicable power and authority to own its property and assets and to transact
the business in which it is currently engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the conduct of its business as currently
conducted requires such qualifications, except for failures to be so qualified
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
          8.02 Corporate Power and Authority. Each Credit Party has the
corporate or other applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
          8.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality, (ii) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets of Holdings or its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which Holdings or its Subsidiaries is a party or by
which it or any material portion of its property or assets is bound or to which
it may be subject or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws (or equivalent organizational documents) of
Holdings or its Subsidiaries.
          8.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
Effective Date), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, Holdings or its Subsidiaries to authorize, or is required to be obtained or
made by, or on behalf of, Holdings or its Subsidiaries in connection with,
(i) the execution, delivery and performance of any Credit Document (other than
such filings, recordations or registrations as may be required to perfect a Lien
in the Collateral granted pursuant to the Security Documents) or (ii) the
legality, validity, binding effect or enforceability of any Credit Document.
          8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of June 30, 2009 and for the fiscal year ended
on December 31, 2008, and the related

-43-



--------------------------------------------------------------------------------



 



consolidated statements of income, cash flows and shareholders’ equity of
Holdings and its Subsidiaries for such fiscal year or fiscal quarter ended on
such dates, as the case may be, copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial position of Holdings and its
Subsidiaries at the dates of such balance sheets and the consolidated results of
the operations of Holdings and its Subsidiaries for the periods covered thereby.
All of the foregoing historical financial statements have been prepared in
accordance with GAAP consistently applied.
          (b) On and as of the Effective Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens to be created by the Credit Parties in connection therewith
pursuant to the Security Documents, Holdings and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the incurrence of
such Indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature.
          (c) Except as fully disclosed in the balance sheets delivered pursuant
to Section 8.05(a), there were as of the Effective Date no liabilities or
obligations with respect to Holdings or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would be materially
adverse to the Credit Parties taken as a whole. As of the Effective Date neither
Holdings nor the Borrower knows of any reasonable basis for the assertion
against any Credit Party of any liability or obligation of any nature that is
not fully disclosed (including, without limitation, as to the amount thereof) in
the balance sheets delivered pursuant to Section 8.05(a) which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (d) On and as of the Effective Date, detailed projected consolidated
financial statements of each of the Borrowers for the five fiscal years ended
after January 1, 2009 (the “Projections”) which have been delivered to the
Administrative Agent and the Lenders prior to the Effective Date were prepared
in good faith and are based on reasonable assumptions, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to Holdings to be misleading in any material respect
or which fail to take into account material information known to Holdings
regarding the matters reported therein; it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by the Projections may
differ from the projected results.
          (e) Since December 31, 2008, no event has occurred or other
circumstances arisen that has had, or could reasonably be expected to have, a
Material Adverse Effect.
          8.06 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrower, threatened (A) with respect to
(i) any Mortgaged Vessel or (ii) any Credit Document, or (B) that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

-44-



--------------------------------------------------------------------------------



 



          8.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Credit Parties in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents and in the Offering Memorandum but
excluding all Projections) for purposes of or in connection with this Agreement,
the other Credit Documents or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of any Credit Party in writing to the Administrative Agent or any
Lender, will be true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.
          8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans and Letters of Credit shall be used (i) to pay fees and expenses with
respect to the entering into of the Credit Documents, the incurrence of Loans
hereunder and the issuance of Letters of Credit hereunder and (ii) for the
general corporate and working capital purposes of the Borrower and its
Subsidiaries.
          (b) No proceeds of any Credit Event will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Loan nor the use of the proceeds
thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.
          8.09 Tax Returns and Payments. Holdings and each of its Subsidiaries
have timely filed or caused to be timely filed with the appropriate taxing
authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Subsidiaries. The Returns accurately reflect in
all material respects all liability for taxes of Holdings and its Subsidiaries
as a whole for the periods covered thereby. Holdings and each of its
Subsidiaries have paid all taxes and assessments payable by them, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Parent and its Subsidiaries in
accordance with GAAP. There is no action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of Holdings and its Subsidiaries,
threatened by any authority regarding any taxes relating to Holdings or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Except as set forth on
Schedule IV, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither Holdings nor any of its Subsidiaries has incurred, or will
incur, any material tax liability in connection with the Transaction or any
other transactions contemplated hereby (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of Holdings or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).

-45-



--------------------------------------------------------------------------------



 



          8.10 Compliance with ERISA. (a) Schedule IV sets forth, as of the
Effective Date, the name of each Plan and Foreign Pension Plan. Neither Holdings
nor any of its Subsidiaries nor any ERISA Affiliate has ever sponsored,
maintained, made any contributions to or has any liability in respect of any
Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code; each Plan has been maintained and operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
except as would not reasonably be expected to result in a Material Adverse
Effect, including but not limited to the provisions thereunder respecting
prohibited transactions. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS. All material contributions required to be made with
respect to a Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the date hereof or accrued in
the accounting records of Holdings and its Subsidiaries. Neither Holdings nor
any Subsidiary of Holdings nor any ERISA Affiliate has pending, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened. Except as would not result in a Material Adverse Effect, each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code. Each group health plan (as defined in
45 Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of Holdings, any of its Subsidiaries, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. Holdings, any Subsidiary of Holdings or
any ERISA Affiliate, as appropriate, may terminate each such Plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of such Person without liability to any Person
other than for benefits accrued prior to the date of such termination. Holdings
and each of its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any liability
that would result in a Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders, except as would not result in a Material Adverse
Effect, and has been maintained, where required, in good standing with
applicable regulatory authorities. All material contributions required to be
made with respect to a Foreign Pension Plan have been timely made. Neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Holdings’

-46-



--------------------------------------------------------------------------------



 



most recently ended fiscal year on the basis of then current actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities by
an amount that could reasonably be expected to have a Material Adverse Effect.
          8.11 The Security Documents. Each Security Document shall, upon the
execution and delivery of such Security Document to the Collateral Agent, create
in favor of the Collateral Agent for the benefit of the Secured Creditors a
legal, valid and enforceable security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens other than Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for UCC financing statements, certain filings and
recordings required to be made pursuant to Norwegian law and the laws of other
foreign jurisdictions in which any of the Credit Parties is organized, and
certain filings and recordings of mortgages and related documents required to be
made in the relevant mortgage registries and upon the filing of such UCC
financing statements, and such other filings and recordings in respect of
mortgages and related documents and as may be required under Norwegian law or
the laws of other foreign jurisdictions in which any of the Credit Parties is
organized or a Mortgaged Vessel is flagged, each in the appropriate office or
registry therefore, the Collateral Agent shall have a perfected, first-priority
security interest in and Lien on the collateral described therein to the extent
such security interest and Lien may be perfected thereby.
          8.12 Subsidiaries. On the Effective Date, Holdings will have no
Subsidiaries other than those Subsidiaries listed on Schedule V (which Schedule
identifies the correct legal name, direct owner, percentage ownership and
jurisdiction of organization of each such Subsidiary on the Effective Date).
          8.13 Compliance with Statutes, etc. Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          8.14 Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          8.15 Environmental Matters. (a) Holdings and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. There are no pending or, to
the knowledge of Holdings and its Subsidiaries, threatened Environmental Claims
against Holdings or any of its Subsidiaries or any Mortgaged Vessel, Real
Property or other facility owned, leased or operated by Holdings or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Mortgaged Vessel
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries). All
licenses, permits, registrations or approvals required for the business

-47-



--------------------------------------------------------------------------------



 



of Holdings and each of its Subsidiaries under any Environmental Law have been
secured and each Credit Party is in compliance therewith. To the knowledge of
Holdings, there are no facts, circumstances, conditions or occurrences in
respect of any Mortgaged Vessel, Real Property or other facility owned or
operated by Holdings or any of its Subsidiaries that is reasonably likely (i) to
form the basis of an Environmental Claim against Holdings, any of its
Subsidiaries or any Mortgaged Vessel, Real Property or other facility owned by
Holdings or any of its Subsidiaries, or (ii) to cause such Mortgaged Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law.
          (b) Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Credit Event been generated, used, treated or stored
on, or transported to or from, or Released on or from, any Mortgaged Vessel,
Real Property or other facility owned, leased or operated by Holdings or any of
its Subsidiaries or, to the knowledge of Holdings, any property adjoining or
adjacent to any Real Property or other facility, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to violate any applicable Environmental Law or give rise to
an Environmental Claim.
          (c) Notwithstanding anything to the contrary in this Section 8.15, the
representations and warranties made in this Section 8.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.16 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
is (i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to Holdings’ knowledge, threatened against any of them before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Holdings or any of its Subsidiaries or, to Holdings’ knowledge,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to Holdings’
knowledge, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation proceeding pending with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to the matters
specified in clauses (i), (ii) and (iii) above) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          8.17 Patents, Licenses, Franchises and Formulas. Each Credit Party
owns, or has the right to use, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
          8.18 Indebtedness. Schedule VI sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are permitted by
Section 10.04 (other than

-48-



--------------------------------------------------------------------------------



 



under clause (iii) thereof)) of Holdings and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (the “Existing Indebtedness”), in each case showing the approximate
aggregate principal amount thereof and the name of the borrower and any other
entity which directly or indirectly guarantees such debt.
          8.19 Insurance. The Company has previously delivered to the
Administrative Agent a list of all insurance maintained by each Credit Party as
of the Effective Date, with the amounts insured (and any deductibles) set forth
therein.
          8.20 Properties. The Credit Parties have good and marketable title to
all Collateral owned by them, including all property reflected in the balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or otherwise with the consent of the
Required Lenders), free and clear of all Liens, other than Permitted Liens.
          8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule VII sets forth, as of
the Effective Date, the legal name, the type of organization, the jurisdiction
of organization and the organizational identification number (if any) of each
Credit Party and whether or not such Credit Party is a registered organization.
          8.22 Concerning the Mortgaged Vessels. Each Mortgaged Vessel (other
than those in lay-up) is operated in compliance with all applicable law, rules
and regulations (except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect). Each Mortgaged Vessel is owned by a
Borrower or a Subsidiaries Guarantor.
          8.23 Citizenship. Each Credit Party which owns or operates one or more
Mortgaged Vessels is, or will be, qualified to own and operate such Mortgaged
Vessels under the laws of a Permitted Flag Jurisdiction (as defined in the
Senior Notes Indenture as in effect on the Effective Date).
          8.24 Vessel Classification. Each Mortgaged Vessel is classified with a
classification society listed on Schedule III hereto or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Vessel Mortgages.
          8.25 No Immunity. Holdings does not, nor does any other Credit Party
or any of their respective properties, have any right of immunity on the grounds
of sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
          8.26 Fees and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. The choice of the

-49-



--------------------------------------------------------------------------------



 



laws of the State of New York as set forth in the Credit Documents which are
stated to be governed by the laws of the State of New York is a valid choice of
law, and the irrevocable submission by each Credit Party to jurisdiction and
consent to service of process and, where necessary, appointment by such Credit
Party of an agent for service of process, in each case as set forth in such
Credit Documents, is legal, valid, binding and effective.
          8.27 Form of Documentation. Each of the Credit Documents is in proper
legal form under the laws of the applicable Permitted Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York. To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Permitted Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Permitted Flag Jurisdiction,
except as have been made, or will be made, in accordance with Section 9.11(c).
          Section 9. Affirmative Covenants. Holdings and the Borrower hereby
covenant and agree that on and after the Effective Date and until the Total
Commitment has been terminated and no Notes are outstanding and all Loans,
together with interest, fees and all other Obligations (other than indemnities
described in Section 14.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
          9.01 Information Covenants. Holdings will furnish to the
Administrative Agent:
          (a) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of Holdings (i)
(x) the consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to
Section 9.01(d), (y) in a footnote to the consolidated balance sheet of the
Parent and its Subsidiaries, quarterly unaudited condensed consolidated
financial information of Holdings and unaudited condensed unconsolidated
financial information of the Borrower for the same periods, in addition to the
financial information required to comply with Rule 3-10 of Regulation S-X under
the Securities Act, all of which shall be certified by the chief financial
officer of the Parent that they fairly present in all material respects in
accordance with GAAP the financial condition of the Parent and its Subsidiaries
as of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (z) management’s discussion and analysis of the important
operational and financial developments during such quarterly accounting period
and (ii) the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year, all

-50-



--------------------------------------------------------------------------------



 



of which shall be certified by the chief financial officer of the Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings (i) (x) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and,
in the case of the balance sheets of the Parent and related statements of income
and retained earnings and cash flows, certified on an unqualified basis (whether
as to scope of audit, going concern or otherwise) by PricewaterhouseCoopers or
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and, so long as not contrary
to the then current recommendations of the American Institute of Certified
Public Accountants, accompanied by a report of such accounting firm stating that
in connection with its regular audit of the financial statements of the Parent
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, no Default or Event of Default relating to
financial or accounting matters which has occurred and is continuing has come to
the attention of such accounting firm or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof (it being understood that such accounting
firm shall not be liable directly or indirectly to any Person for any failure to
obtain knowledge of any such violations), (y) in a footnote to the consolidated
financial statements of the Parent and its Subsidiaries, annual audited
condensed consolidated financial information of Holdings and audited condensed
unconsolidated financial information of the Borrower for the same periods, in
addition to the financial information required to comply with Rule 3-10 of
Regulation S-X under the Securities Act and (z) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year and (ii) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year and, in the case
of the balance sheets of the Borrower and related statements of income and
retained earnings and cash flows, certified by the chief financial officer of
the Borrower that they fairly present in all material respects in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated.
          (c) Management Letters. Promptly after any Credit Party’s receipt
thereof, a copy of any “management letter” received from its certified public
accountants and management’s response thereto.
          (d) Budgets. No later than 30 days following the first day of each
fiscal year of Holdings (beginning with Holdings’ fiscal year commencing on
January 1, 2010), a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income for Holdings and its Subsidiaries
on a consolidated basis) (i) for each of the four quarters of such fiscal year
prepared in detail and (ii) for the three immediately succeeding fiscal years
prepared in summary form, in each case setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.

-51-



--------------------------------------------------------------------------------



 



          (e) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and 9.01(b), a compliance
certificate from the chief financial officer or managing director of Holdings
substantially in the form of Exhibit E certifying on behalf of Holdings that, to
such officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof.
          (f) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after Holdings or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened (x) against Holdings or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Credit
Document, (iii) any event of loss in respect of any Mortgaged Vessel and (iv)
any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (g) Environmental Matters. As soon as possible, and in any event
within ten Business Days after, Holdings obtains knowledge thereof, written
notice of any of the following environmental matters occurring after the
Effective Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against
Holdings or any of its Subsidiaries or any Mortgaged Vessel owned, operated or
occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel owned,
operated or occupied by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or such Subsidiary with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim in excess of $5,000,000 against Holdings or any of its Subsidiaries or any
Mortgaged Vessel;
     (iii) any condition or occurrence on any Mortgaged Vessel owned, operated
or occupied by Holdings or any other Credit Party that could reasonably be
expected to cause such Mortgaged Vessel to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or such Subsidiary of
such Mortgaged Vessel under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the
Release of any Hazardous Material on any Mortgaged Vessel owned, operated or
occupied by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency; provided that in any
event the Borrower shall deliver to the Administrative Agent all notices
received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to,

-52-



--------------------------------------------------------------------------------



 



CERCLA or OPA which identify Holdings or any of its Subsidiaries as potentially
responsible parties for remediation costs or otherwise notify Holdings or any of
its Subsidiaries of potential liability under CERCLA or OPA, as the case may be.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto. In addition, the Borrower will provide
the Administrative Agent such reasonable additional information as may be
requested by the Administrative Agent or the Required Lenders.
          (h) Senior Notes Documentation. Promptly upon the delivery thereof,
copies of any notice, certificate, opinion or other related document is
delivered to the Senior Notes Trustee or the Collateral Agent pursuant to the
Senior Notes Documentation.
          (i) Appraisal Reports. Together with the balance sheets delivered
pursuant to Section 9.01(b), Appraisals for each Mortgaged Vessel of recent date
from two Approved Appraisers. All such Appraisals shall be conducted by, and
made at the expense of, the Borrower.
          (j) Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Borrower or any of its Subsidiaries which are Credit Parties and copies of all
financial statements, proxy statements, notices and reports as the Borrower or
any of its Subsidiaries which are Credit Parties shall send generally to holders
of their capital stock or of any of its Indebtedness, in their capacity as such
holders (to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information or documents
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of the Required Lenders may reasonably request from time to time.
          9.02 Books, Records and Inspections. Holdings will, and will cause
each other Credit Party to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with GAAP
and all requirements of law, shall be made of all dealings and transactions in
relation to its business. Holdings will, and will cause each other Credit Party
to, permit officers and designated representatives of the Administrative Agent
and the Lenders as a group to visit and inspect, under guidance of officers of
Holdings or any Credit Party, any of the properties of the Credit Parties, and
to examine the books of account of the Credit Parties and discuss the affairs,
finances and accounts of the Credit Parties with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
advance notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or such Lender may request; provided that, so
long as no Event of Default has occurred and is continuing, such visits,
inspections and examination shall occur no more frequently that once per
calendar year.
          9.03 Maintenance of Property; Insurance. Holdings will, and will cause
each other Credit Party to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
vessels owned by Holdings and its Subsidiaries in at

-53-



--------------------------------------------------------------------------------



 



least such amounts and against at least such risks as are in accordance with
normal industry practice for similarly situated insureds and (iii) furnish to
the Administrative Agent, at the written request of the Administrative Agent or
any Lender, a complete description of the material terms of insurance carried.
In addition to the requirements of the immediately preceding sentence, the
Borrower will at all times (x) cause insurance of the types and in the amounts
described in Schedule XII hereto to be maintained and (y) comply with the
insurance requirements of the Vessel Mortgages, the other Security Documents and
the Senior Notes Indenture (as in effect on the Effective Date and without
giving effect to any amendment, modification, supplement or waiver thereto) and
to cause the Administrative Agent and the Lenders to be additional insureds
under its insurance policies.
          9.04 Existence; Franchises. Holdings will, and will cause each other
Credit Party, to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales or other dispositions of
assets, consolidations, mergers, dissolutions or liquidations by or involving
Holdings or any other Credit Party which are permitted in accordance with
Section 10.02 or (ii) the withdrawal by Holdings or any other Credit Party of
its qualification as a foreign corporation, partnership, or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          9.05 Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.06 Compliance with Environmental Laws. Holdings will, and will cause
each of its Subsidiaries to, comply with all applicable Environmental Laws,
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, comply in
all material respects with all Mortgaged Vessel permits issued pursuant to
Environmental Laws applicable to, or required by, the ownership or use of any
Mortgaged Vessel now or hereafter owned, operated or occupied by the Borrower or
any of its Subsidiaries (except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), and will pay or cause to be paid all costs and expenses
incurred in connection with maintaining such compliance (except to the extent
being contested in good faith), and will keep or cause to be kept each such
Mortgaged Vessel free and clear of any Liens imposed pursuant to such
Environmental Laws (other than Liens arising from any cost or other obligation
arising under Environmental Law that Holdings or such Subsidiary is contesting
in good faith). Neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Mortgaged Vessel now
or hereafter owned or operated or occupied by Holdings or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or Mortgaged Vessels except in compliance in all material
respects with all applicable Environmental Laws. The Borrower will,

-54-



--------------------------------------------------------------------------------



 



and will cause each of its Subsidiaries to, maintain insurance on the Mortgaged
Vessels in at least such amounts as are in accordance with normal industry
practice for similarly situated insureds, against losses from oil spills and
other environmental pollution.
          9.07 ERISA. As soon as possible and, in any event, within ten
(10) days after Holdings, any Subsidiary of Holdings or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to each of the Lenders a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that Holdings, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by Holdings, such Subsidiary or ERISA Affiliate to
or with any government agency, or a Plan participant and any notices received by
such Credit Party or ERISA Affiliate from any government agency, or a Plan
participant with respect thereto: that any contribution required to be made with
respect to a Plan or Foreign Pension Plan has not been timely made; or that
Holdings or any Subsidiary of Holdings may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan, or
with respect to a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996. Upon request by the Administrative
Agent or any Lender, the Borrower will deliver to the Administrative Agent or
each such Lender, as the case may be, a complete copy of the annual report (on
Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the Internal Revenue Service and all communications received by
Holdings, any Subsidiary of Holdings or any ERISA Affiliate from the IRS or any
other government agency with respect to each Plan of Holdings, any Subsidiary of
Holdings or any ERISA Affiliate. In addition to any certificates or notices
delivered to the Lenders pursuant to the first sentence hereof, copies of any
records, documents or other information required to be furnished to any
government agency, and any notices received by Holdings, any Subsidiary of
Holdings or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
from any government or governmental agency shall be delivered to the Lenders no
later than ten (10) days after the date such records, documents and/or
information has been furnished to any government agency or such notice has been
received by Holdings, such Subsidiary or the ERISA Affiliate, as applicable.
Holdings and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it obtain or retain (as applicable) registered
status under and as required by applicable law and are administered in a timely
manner in all respects in compliance with all applicable laws except where the
failure to do any of the foregoing would not be reasonably likely to result in a
Material Adverse Effect.
          9.08 End of Fiscal Years. Holdings will cause each of its, and each of
its Subsidiaries’ (x) fiscal years to end on December 31st of each year and
(y) fiscal quarters to end on March 31, June 30, September 30, and December 31.
          9.09 Performance of Obligations. Holdings will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture,

-55-



--------------------------------------------------------------------------------



 



security agreement, loan agreement or credit agreement and each other agreement,
contract or instrument by which it is bound, except such non-performances as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          9.10 Payment of Taxes. Holdings will, and will cause each other Credit
Party to, pay and discharge, all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of any Credit Party
not otherwise permitted under Section 10.01(i); provided that no Credit Party
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
          9.11 Additional Security; Additional Guarantors; Further Assurances.
(a) Holdings will, and will cause each other Credit Party to, at any time and
from time to time, at the expense of the Borrower or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent may reasonably require, to perfect and protect any Lien granted or
purported to be granted under the Security Documents, or to enable the
Collateral Agent to exercise and enforce its rights and remedies with respect to
any Collateral. Without limiting the generality of the foregoing, each Credit
Party will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or
amendments thereto, such amendments or supplements to the Vessel Mortgages
(including any amendments required to maintain Liens granted by such Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.
          (b) Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of such Credit Party, where permitted by law.
The Collateral Agent will promptly send such Credit Party a copy of any
financing or continuation statements which it may file without the signature of
such Credit Party and the filing or recordation information with respect
thereto.
          (c) Holdings will cause each Subsidiary of the Parent which
guarantees, or provides any collateral security for, the Senior Notes that is
created or acquired after the Effective Date to promptly execute and deliver a
counterpart to the Subsidiaries Guaranty, the Collateral Agency and
Intercreditor Agreement (if applicable) and each applicable Security Document
and, in connection therewith, promptly execute and deliver all further
instruments, and take all further action, that the Administrative Agent may
reasonably require (including, without limitation, the provision of officers’
certificates, resolutions, good standing certificates and opinions of counsel),
in each case to the reasonable satisfaction of the Administrative Agent.
          (d) Holdings will, and will cause each of its Subsidiaries to, grant a
pari passu security interest securing the Obligations in any Collateral granted
to secure the Senior Notes (including, without limitation, any Collateral
granted pursuant to Section 4.18, Section 4.19 or

-56-



--------------------------------------------------------------------------------



 



Section 4.25 of the Senior Notes Indenture) and in connection therewith shall
provide the Administrative Agent with (x) opinions of counsel covering such
matters as the Administrative Agent shall reasonably request and (y) copies of
all documents and agreements delivered to the Collateral Agent and/or the Senior
Notes Trustee with respect thereto.
          9.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.
          9.13 Flag of Mortgaged Vessels; Vessel Classifications; Management.
(a) The Borrower will, and will cause each of its Subsidiaries (x) to comply
with the requirements of Section 4.26 of the Senior Notes Indenture (as in
effect as the Effective Date and without giving effect to any amendment,
modification, supplement or waiver thereto) and (y) not to change the flag of
any Mortgaged Vessel without the prior written consent of the Required Lenders
(such consent not to be unreasonably withheld).
          (b) The Borrower will, and will cause each of its Subsidiaries to,
insure that the representation set forth in Section 8.24 is true and correct in
all respects.
          Section 10. Negative Covenants. Holdings hereby covenants and agrees
that on and after the Effective Date and thereafter for so long as this
Agreement is in effect and until all the Total Commitment has been terminated,
no Notes are outstanding and all Loans, together with interest, fees and all
other Obligations (other than any indemnities described in Section 14.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
          10.01 Liens. Holdings will not, and will not permit any Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
(i) any Collateral, other than Permitted Collateral Liens and (ii) any other
assets, other than Permitted Liens. Any Lien securing the Senior Notes shall
also secure the Obligations on a pari passu basis.
          10.02 Merger, Consolidation or Sale of Assets, Etc. (a) Holdings will,
and will cause its Subsidiaries to comply with the requirements of Section 5.01
of the Senior Notes Indenture (as in effect on the Effective Date and without
giving effect to any amendment, modification, supplement or waiver thereto),
provided that (x) all references to “Default” or “Event of Default” under said
Section shall be deemed to be references to Default or Event of Default under
this Agreement and (y) all requirements that a Person assumes obligations under
the Senior Notes Indenture and related documents under said Section shall be
deemed to require that such Person assumes obligations under the Credit
Documents.
          (b) Holdings will not, and will not permit any Subsidiary to,
consummate any Asset Sale (including a Collateral Disposition) unless (x) such
Asset Sale is permitted pursuant to Sections 4.10 and 4.11, as applicable, of
the Senior Notes Indenture (as in effect on the Effective Date and without
giving effect to any amendment, modification, supplement or waiver thereto) and,
(y) the requirements of such Sections and with Section 4.24 of the Senior Notes
Indenture (as so in effect) with respect to thereto are fully complied with.
          (c) Holdings will not, and will not permit any of its Subsidiaries to,
receive Refund Proceeds or Net Event of Loss Proceeds (as each such term is
defined in the Senior

-57-



--------------------------------------------------------------------------------



 



Notes Indenture as in effect on the Effective Date and without giving effect to
any amendment, modification, supplement or waiver thereto) unless the provisions
of Section 4.10 of the Senior Notes Indenture (as in effect) with respect
thereto are fully complied with.
          10.03 Dividends. Holdings shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:
     (i) any Subsidiary of Holdings may pay Dividends to its parent company
(including Holdings) and any Subsidiary of Holdings; and
     (ii) Holdings may pay Dividends to its parent company; provided that in
each case no Default or Event of Default exists at the time of such payment or
after giving effect thereto.
          10.04 Indebtedness. Holdings shall not, and shall not permit any of
its Subsidiaries to, incur, assume or suffer to exist any Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness (x) pursuant to the Existing Intercompany Indebtedness,
provided that the obligations of Holdings thereunder are subordinated to the
Obligations of Holdings under this Agreement substantially on the terms set
forth in Exhibit H and (y) constituting intercompany loans or advances from
Holdings or any Subsidiary of Holdings to Holdings or any Subsidiary of Holdings
so long as such intercompany loans or advances owed by a Credit Party are
subordinated to the Obligations substantially on the terms set forth in
Exhibit H;
     (iii) Existing Indebtedness and any refinancings thereof provided that the
principal amount thereof is not increased;
     (iv) Indebtedness of Holdings or any of its Subsidiaries represented by
Capitalized Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of Holdings and
its Subsidiaries (other than any Mortgaged Vessel, Newbuild Vessel or Option
Vessel (as defined in the Senior Notes Indenture), in an aggregate principal
amount, including any Indebtedness incurred pursuant to this clause (iv), not to
exceed $25 million at any time outstanding;
     (v) Indebtedness of Holdings or any Subsidiary of Holdings with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Holdings Borrower or any of its Subsidiaries, provided that the
aggregate outstanding amount of all such performance bonds, surety bonds, appeal
bonds and customs bonds permitted by this subsection (ix) shall not at any time
exceed $10,000,000;

-58-



--------------------------------------------------------------------------------



 



     (vi) Indebtedness under operating leases entered into in the ordinary
course of business;
     (vii) Indebtedness consisting of the financing of insurance premiums;
     (viii) Indebtedness consisting of performance guarantees made by Holdings
or any of its Subsidiaries in the ordinary course of business;
     (ix) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into in the ordinary course of business so long as each such Other
Hedging Agreement is non-speculative in nature;
     (x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;
     (xi) Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
statutory obligations, bankers’ acceptances or similar obligations in the
ordinary course of business (other than, in each case, any obligation for
borrowed money);
     (xii) additional Indebtedness of Holdings or any of its Subsidiaries in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding not to exceed $10,000,000;
     (xiii) Indebtedness arising from agreements of Holdings or any of its
Subsidiaries providing indemnification, adjustment of purchase price, earn outs
or similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or a Subsidiary Guarantor in
accordance with the terms of this Agreement, other than Indebtedness or
guarantees of Indebtedness incurred or assumed by any Person acquiring all or
any portion of such business, assets or Subsidiary Guarantor for the purpose of
financing such acquisition, in an aggregate principal amount at any time
outstanding not to exceed $5,000,000; provided, however, (A) such Indebtedness
is not reflected as a liability on the balance sheet of Holdings or any of its
Subsidiaries, (B) in the case of any disposition, the maximum liability therefor
will not exceed the gross cash proceeds actually received by Holdings or any of
its Subsidiaries in connection with such disposition, and (C) such Indebtedness
does not constitute an intercompany loan (other than an intercompany loan owing
to Holdings or its Subsidiaries); and
     (xiv) Indebtedness of the Borrower and the Guarantors under the Senior
Notes Indenture in an aggregate principal amount not to exceed at any one time
outstanding $400,000,000 less the aggregate principal amount of the Senior Notes
redeemed, repurchased or otherwise retired.

-59-



--------------------------------------------------------------------------------



 



          10.05 Transactions with Affiliates. Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Holdings or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to Holdings or such Subsidiary as would reasonably be
obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:
     (i) Dividends permitted by Section 10.03;
     (ii) loans, including intercompany loans, may be made and other
transactions (including the incurrence of Contingent Obligations) may be entered
into by Holdings and its Subsidiaries to the extent permitted by Section 10.04
and Section 10.08;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;
     (v) Holdings and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business;
     (vi) other transactions existing on the Effective Date and set forth on
Schedule VIII;
     (vii) transactions by and between the Credit Parties; and
     (viii) transactions by and between Subsidiaries of Holdings that are not
Credit Parties.
          10.06 Limitations on Investments. Holdings will not and will not
permit any of its Subsidiaries to, lend money or credit or make advances to or
guarantee the Obligations of or purchase or acquire any stock, obligations or
securities of, or any other Equity Interests in or make any capital contribution
to (each of the foregoing an “Investment” and, collectively, the “Investments”)
the Parent or any Subsidiary of the Parent (other than Holdings or any of its
Subsidiaries) if at the time such Investment is made Holdings would not be
permitted to pay a Dividend to its parent company pursuant to Section 10.03(ii).
          10.07 Limitation on Modifications of Certificate of Incorporation and
By-Laws; etc. The Borrower will not, and will not permit any Subsidiaries
Guarantor to amend, modify or change its certificate of incorporation,
certificate of formation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, limited liability
company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity

-60-



--------------------------------------------------------------------------------



 



interests), or enter into any new agreement with respect to its capital stock or
membership interests (or equivalent interests), other than any amendments,
modifications or changes or any such new agreements which are not materially
adverse to the interests of the Lenders.
          10.08 Limitation on Certain Restrictions on Subsidiaries. Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, the Parent Credit Agreement, the Senior Notes Documents and the
Existing Intercompany Indebtedness, (iii) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of
Holdings or any of its Subsidiaries, (iv) customary provisions restricting
assignment of any agreement entered into by Holdings or any of its Subsidiaries
in the ordinary course of business and (v) any holder of a Lien may restrict the
transfer of the asset or assets subject thereto.
          10.09 Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Credit Parties and their Subsidiaries on the Effective Date and any other
business or activities as may be substantially similar, incidental or related
thereto.
          10.10 ERISA. Holdings will not, and will not permit any of its
Subsidiaries, nor any ERISA Affiliate, to (i) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could result in a material liability for the Borrower or any of its
Subsidiaries; or (ii) sponsor, maintain, make contributions to or incur
liabilities in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.
          10.11 Voluntary Prepayments, Etc. of Senior Notes; Amendments of
Senior Notes Documentation. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest, fees and legal expenses, as well as mandatory
prepayments shall be permitted) the Senior Notes unless a corresponding pro rata
reduction in the Total Commitment is made pursuant to Section 4.03 and, to the
extent that the Aggregate Exposure exceeds the Total Commitment after giving
effect thereto, repays on such date the principal of Loans and/or cash
collateralizes the Letter of Credit in an amount equal to such excess as
provided in Section 5.02(b).
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of any
documentation related to the Senior Notes, including, but not limited to the
Senior Notes Documentation, except in a manner that would not materially
adversely affect the Lenders.

-61-



--------------------------------------------------------------------------------



 



          10.12 Substitution of Collateral. Holdings will not, and will not
permit any of its Subsidiaries to, exercise the right to substitute Collateral
pursuant to clause (b) of the first sentence of Section 4.24 of the Senior Notes
Indenture if an Event of Default then exists at the time such right is
exercised.
           Section 11. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          11.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any fees or any other amounts owing
hereunder or thereunder; or
          11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made; or
          11.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 9.01(a), 9.01(b), 9.01(e), 9.03 and 9.11(c) (other than
clause (i) and (ii) thereof), inclusive, or Section 10 or (ii) default in the
due performance or observance by it of any other term, covenant or agreement
(other than those referred to in Sections 11.01, 11.02 or clause (i) of this
Section 11.03) contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required
Lenders; or
          11.04 Default Under Other Agreements. (i) The Parent or any of the
Holdco Guarantors or any of Holdings’ Subsidiaries shall default in any payment
of any Indebtedness (other than the Obligations, the Existing Intercompany
Indebtedness and any other intercompany loans) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) the Parent or any of the Holdco Guarantors or any of Holdings’
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations, the Existing
Intercompany Indebtedness and any other intercompany loans) or contained in any
instrument or agreement evidencing, securing or relating thereto, including,
without limitation, the Senior Note Indenture, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity, provided that it shall not be a Default or Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (ii), inclusive, is
at least $10,000,000; or
          11.05 Bankruptcy, etc. (i) The Parent or any of the Holdco Guarantors
or any of Holdings’ Subsidiaries shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto

-62-



--------------------------------------------------------------------------------



 



(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of the Holdco Guarantors or any of Holdings’ Subsidiaries and the
petition is not controverted within 10 days after service of summons, or is not
dismissed within 60 days, after commencement of the case; or (ii) a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Parent or any of the Holdco Guarantors
or any of Holdings’ Subsidiaries or (iii) the Parent or any of the Holdco
Guarantors or any of their Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Parent or any of the Holdco Guarantors or
any of Holdings’ Subsidiaries or there is commenced against the Parent or any of
the Holdco Guarantors or any of Holdings’ Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or (iv) the Parent or any of the
Holdco Guarantors or any of their Subsidiaries is adjudicated insolvent or
bankrupt; or (v) any order of relief or other order approving any such case or
proceeding is entered; or (vi) the Parent or any of the Holdco Guarantors or any
of Holdings’ Subsidiaries suffers any appointment of any custodian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or (vii) the Parent or any of the Holdco
Guarantors or any of Holdings’ Subsidiaries makes a general assignment for the
benefit of creditors; or (viii) any corporate action is taken by the Parent or
any of the Holdco Guarantors or any of Holdings’ Subsidiaries for the purpose of
effecting any of the foregoing; or
          11.06 ERISA. (a) A contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, or the Parent, the Holdco
Guarantors or any of its Subsidiaries has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans, or the Borrower or any of its Subsidiaries has
incurred or is reasonably likely to incur any liability on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980 B(g)(2) of the
Code or 45 Code of Federal Regulations Sections 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or
          11.07 Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons to the extent required
by the Security Documents and the Collateral Agency and Intercreditor Agreement
(except in connection with Permitted Collateral Liens), and subject to no other
Liens (except Permitted Collateral Liens); or
          11.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor

-63-



--------------------------------------------------------------------------------



 



shall deny or disaffirm such Guarantor’s obligations under the relevant Guaranty
or any Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
Guaranty; or
          11.09 Judgments. One or more judgments or decrees shall be entered
against the Parent or any of the Holdco Guarantors or any of Holdings’
Subsidiaries involving in the aggregate for the Parent or any of the Holdco
Guarantors and Holdings’ Subsidiaries a liability (not paid or fully covered by
a reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
equals or exceeds $5,000,000; or
          11.10 Change of Control. A Change of Control shall occur; or
          11.11 Parent Credit Agreement. An “Event of Default” under and as
defined in the Parent Credit Agreement shall have occurred and be continuing; or
          11.12 Special Repurchase Offer. The Borrower is required to make a
“Special Repurchase Offer” under and as defined in the Senior Notes Indenture;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Revolving Loan Commitments terminated, whereupon all Revolving
Loan Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
that may be terminated in accordance with its terms; and (iv) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents.
          Section 12. Administrative Agent.
          12.01 Appointment. (a) The Lenders hereby irrevocably designate and
appoint Nordea Bank Finland plc, New York Branch, as Administrative Agent (for
purposes of this Section 12 and Section 13.01, the term “Administrative Agent”
also shall include Nordea Bank Finland plc, New York Branch (and/or any of its
affiliates) in its capacity as Joint Lead Arranger and Book Runner in connection
with this Agreement and the financings contemplated hereby) to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the

-64-



--------------------------------------------------------------------------------



 



provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates. Each Lender
irrevocably appoints the Administrative Agent as security trustee on its behalf
with regard to (i) the security, powers, rights, titles, benefits and interests
(both present and future) constituted by and conferred on the Lenders or any of
them or for the benefit thereof under or pursuant to any Credit Document
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Lender in any Credit Document), (ii) all moneys, property and other assets paid
or transferred to or vested in any Lender or any agent of any Lender or received
or recovered by any Lender or any agent of any Lender pursuant to, or in
connection with, any Credit Document whether from any Credit Party or any other
Person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof). The
Administrative Agent hereby accepts such appointment.
          12.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Parent and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Parent and its Subsidiaries and, except as expressly provided in this Agreement,
the Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this

-65-



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document or the financial condition of the Parent
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Parent
and its Subsidiaries or the existence or possible existence of any Default or
Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to
reasonably rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders determined as if there were no Defaulting Lenders), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document, or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt

-66-



--------------------------------------------------------------------------------



 



financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 then exists, the Borrower.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrower’s approval shall not be required if an Event of Default
then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          12.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Joint Lead Arrangers for the agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in their capacity, as
applicable, as Administrative Agent or Lender hereunder.

-67-



--------------------------------------------------------------------------------



 



           Section 13. Holdco Guarantees.
          13.01 Holdco Guarantees. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement and to extend credit hereunder, and
in recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, each of Trico Holdco, Trico Cayman and Holdings hereby
agrees with the Guaranteed Creditors as follows: (i) each of Trico Holdco, Trico
Cayman and Holdings hereby and unconditionally and irrevocably guarantees to the
Guaranteed Creditors, as primary obligor and not merely as surety, the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations to the Guaranteed Creditors and
(ii) each of Trico Holdco, Trico Cayman and Holdings unconditionally and
irrevocably fully indemnifies each Lender on its demand in respect of all
claims, expenses, liabilities and losses which are made or brought against or
incurred by such Lender as a result of or in connection with any obligation or
liability guaranteed by the Holdco Guarantor being or becoming unenforceable,
invalid, void or illegal; and the amount recoverable under this indemnity shall
be equal to the amount which such Lender would otherwise have been entitled to
recover. If any or all of the Guaranteed Obligations becomes due and payable
hereunder, each of Trico Holdco, Trico Cayman and Holdings, unconditionally and
irrevocably, undertake to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all reasonable documented out-of-pocket expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations. If a claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Borrower), then and in such
event, each of Trico Holdco, Trico Cayman and Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon Trico
Holdco, Trico Cayman or Holdings, as the case may be, notwithstanding any
revocation of these Holdco Guarantees or other instrument evidencing any
liability of the Borrower, and Trico Holdco, Trico Cayman or Holdings, as the
case may be, shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
          13.02 Bankruptcy. Additionally, each of Trico Holdco, Trico Cayman and
Holdings unconditionally and irrevocably guarantees to the Guaranteed Creditors
the payment of any and all of the Guaranteed Obligations whether or not due or
payable by the Borrower upon the occurrence of any of the events specified in
Section 11.05, and unconditionally, irrevocably, jointly and severally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand.
          13.03 Nature of Liability. The liability of each of Trico Holdco,
Trico Cayman and Holdings hereunder is exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by Trico
Holdco, Trico Cayman, Holdings, any other guarantor or by any other party, and
the liability of each of Holdings and Trico Subsea Holding hereunder shall not
be affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or

-68-



--------------------------------------------------------------------------------



 



maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrower, or (e) any payment made to any Guaranteed Creditor
on the Guaranteed Obligations which any such Guaranteed Creditor repays to the
Borrower or any other Credit Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Borrower waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (f) any action or inaction of the
type described in Section 14.05.
          13.04 Independent Obligation. The obligations of each of Trico Holdco,
Trico Cayman and Holdings hereunder are several and are independent of the
obligations of any other guarantor, any other party or the Borrower, and a
separate action or actions may be brought and prosecuted against Trico Holdco,
Trico Cayman or Holdings whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. Each of Trico Holdco, Trico Cayman and Holdings waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to Trico Holdco,
Trico Cayman and Holdings.
          13.05 Authorization. Each of Trico Holdco, Trico Cayman and Holdings
authorizes the Guaranteed Creditors without notice or demand (except as shall be
required by applicable statute or this Agreement and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to:
     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and these Holdco Guarantees made shall apply to such Guaranteed Obligations as
so changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;

-69-



--------------------------------------------------------------------------------



 



     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of Trico
Holdco, Trico Cayman or Holdings from its liabilities under this Holdco
Guaranty.
          13.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of each of Trico Holdco, Trico Cayman and
Holdings or any of their Subsidiaries or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
          13.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to each of Trico Holdco, Trico Cayman and Holdings is hereby subordinated
to the Guaranteed Obligations of the Borrower owing to the Guaranteed Creditors;
and if the Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness of the Borrower to each of Trico Holdco, Trico
Cayman and Holdings shall be collected, enforced and received by Trico Holdco,
Trico Cayman or Holdings, as the case may be, for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the Guaranteed Obligations, but without
affecting or impairing in any manner the liability of Trico Holdco, Trico Cayman
or Holdings under the other provisions of this Holdco Guaranty. Prior to the
transfer by Trico Holdco, Trico Cayman or Holdings of any note or negotiable
instrument evidencing any such indebtedness of the Borrower to Trico Holdco,
Trico Cayman or Holdings, as the case may be, shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each of Trico Holdco, Trico Cayman and
Holdings hereby agrees with the Guaranteed Creditors that they will not exercise
any right of subrogation which they may at any time otherwise have as a result
of these Holdco Guarantees (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been paid in
full in cash. If and to the extent required in order for the Guaranteed
Obligations of each of Trico Holdco, Trico Cayman and Holdings to be enforceable
under applicable federal, state and other laws relating to the insolvency of
debtors, the maximum liability of Trico Holdco, Trico Cayman or Holdings, as the
case may be, hereunder shall be limited to the greatest amount which can

-70-



--------------------------------------------------------------------------------



 



lawfully be guaranteed by Trico Holdco, Trico Cayman or Holdings, as the case
may be, under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under this Section 13.07.
          13.08 Waiver. (a) Each of Trico Holdco, Trico Cayman and Holdings
waives any right (except as shall be required by applicable statute and cannot
be waived) to require any Guaranteed Creditor to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Each of Trico Holdco, Trico Cayman and Holdings waives any defense
based on or arising out of any defense of the Borrower, any other guarantor or
any other party, other than payment in full in cash of the Guaranteed
Obligations, based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of either Trico Holdco, Trico Cayman or Holdings hereunder
except to the extent the Guaranteed Obligations have been paid in cash. Each of
Trico Holdco, Trico Cayman and Holdings waives any defense arising out of any
such election by the Guaranteed Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of Trico Holdco, Trico Cayman or Holdings against the Borrower, or any
other party or any security.
          (b) Each of Trico Holdco, Trico Cayman and Holdings waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Holdco Guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. Each of Trico
Holdco, Trico Cayman and Holdings assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which each of Trico
Holdco, Trico Cayman and Holdings assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guaranteed Creditors shall
have any duty to advise either Trico Holdco, Trico Cayman or Holdings of
information known to them regarding such circumstances or risks.
          Section 14. Miscellaneous.
          14.01 Payment of Expenses. The Borrower agrees to: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants) in connection with the preparation, execution and

-71-



--------------------------------------------------------------------------------



 



delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto, of the Administrative Agent in connection with its
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders); (ii) pay and hold the Administrative Agent,
each of the Lenders harmless from and against any and all present and future
stamp, documentary, transfer, sales and use, value added, excise and other
similar taxes with respect to the foregoing matters, the performance of any
obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to the Administrative Agent,
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent,
the Collateral Agent, each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors (the “Indemnitees”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the Release of
Hazardous Materials by Borrower or its Subsidiaries in the air, surface water or
groundwater or on the surface or subsurface of any Mortgaged Vessel at any time
owned, operated or occupied by the Borrower, or any of the Borrower’s
Subsidiaries, the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials by the Borrower or any of the Borrower’s
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries, the non-compliance of any
Mortgaged Vessel with Environmental Law (including applicable permits
thereunder) applicable to any Mortgaged Vessel, or any Environmental Claim
asserted against the Borrower or any of the Borrower’s Subsidiaries, or any
Mortgaged Vessel at any time owned, operated or occupied by the Borrower or any
of the Borrower’s Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or caused by the actions or inactions of the Person
to be indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless

-72-



--------------------------------------------------------------------------------



 



the Administrative Agent, any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.
          14.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any
Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Credit Party but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Credit Party, as applicable, to such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 14.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
          14.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic or telecopier communication) and mailed,
telexed, telecopied or delivered: if to any Holdco Guarantor or Credit Party, at
10001 Woodloch Forest Dr., Suite 610, The Woodlands, Texas 77380, Telephone:
(281) 203-5700, Facsimile: (281) 203-5701; if to any Lender, at its address
specified opposite its name on Schedule II below; and if to the Administrative
Agent, at its Notice Office; or, as to any other Credit Party, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier as the case may be, or sent by telex or telecopier,
except that notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service, sent by telecopier or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 14.03 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 14.03.
          14.04 Benefit of Agreement; Assignments and Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that (i) no Credit Party may assign or transfer any of its rights,
obligations or interests hereunder or under any other Credit

-73-



--------------------------------------------------------------------------------



 



Document without the prior written consent of the Lenders, (ii) although any
Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Loan Commitments
hereunder except as provided in Sections 2.12 and 14.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and (iii) no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except (m) in
connection with a waiver of applicability of any post-default increase in
interest rates and (n) that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Revolving Loan Commitment or Loan shall be permitted without the consent
of any participant if the participant’s participation is not increased as a
result thereof), (y) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitment and/or its outstanding Loans to its (i) parent company so long
as such parent company is solvent and/or any affiliate of such Lender which is
at least 50% owned by such Lender or its parent company (so long as such
affiliate is solvent) or (ii) in the case of any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
or advised by the same investment advisor of such Lender or by an Affiliate of
such investment advisor (so long as such fund is solvent) or (iii) to one or
more Lenders or (y) assign with the consent of the Borrower (which consent shall
not be unreasonably withheld or delayed and shall not be required if any Event
of Default is then in existence) all, or if less than all, a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Revolving Loan Commitments and outstanding principal amount of Loans
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Revolving Loan Commitments (and/or outstanding
Loans, as the case may be) of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes assigned by

-74-



--------------------------------------------------------------------------------



 



the Lender, new Notes will be issued, at the Borrower’s expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Revolving Loan Commitments (and/or outstanding Loans, as the case
may be), (iii) the consent of the Administrative Agent shall be required in
connection with any assignment pursuant to preceding clause (y) and the consent
of the Issuing Lender shall be required in connection with any assignment
pursuant to preceding clauses (x) and (y) (in each case, which consent shall not
be unreasonably withheld or delayed), and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,000. To the extent
of any assignment pursuant to this Section 14.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned Revolving
Loan Commitments and outstanding Loans. At the time of each assignment pursuant
to this Section 14.04(b) to a Person which is not already a Lender hereunder,
the respective assignee Lender shall, to the extent legally entitled to do so,
comply with Section 5.04(b). To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitments and related outstanding
Obligations pursuant to Section 2.12 or this Section 14.04(b) would, at the time
of such assignment, result in increased costs under Section 2.09 or 2.10 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          14.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
or the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.

-75-



--------------------------------------------------------------------------------



 



          14.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.06(a) and (b) (i) shall be subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans.
          14.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders). Unless otherwise
noted, all references in this Agreement to “GAAP” or “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States of America as may be modified from time to time.
          (b) All computations of interest and Commitment Commission hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.
          14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; APPOINTMENT OF PROCESS AGENT. (a) THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE

-76-



--------------------------------------------------------------------------------



 



STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PERSON AT ITS ADDRESS SET FORTH IN SECTION 14.03, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY
OTHER JURISDICTION. EACH CREDIT PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS,
AUTHORIZES AND EMPOWERS CT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1180
AVENUE OF THE AMERICAS, SUITE 210, NEW YORK, NY 10036, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, THE CREDIT PARTIES AGREE TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT
IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT; PROVIDED THAT ANY FAILURE ON
THE PART OF THE CREDIT PARTIES TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS
SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR
SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 14.08 OR OTHERWISE
PERMITTED BY LAW. IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT REMAINS IN EFFECT, ANY CREDIT PARTY DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, SUCH CREDIT PARTY WILL DULY APPOINT, AND AT
ALL TIMES MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR
SUMMONS, AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN
NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR
SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF ANY CREDIT PARTY TO COMPLY
WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR
LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN
THIS SECTION 14.08 OR OTHERWISE PERMITTED BY LAW.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF

-77-



--------------------------------------------------------------------------------



 



OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          14.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          14.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which (i) each of the Holdco Guarantors, the Borrower,
the Administrative Agent and each of the Lenders who are initially parties
hereto shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent or,
in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it and
(ii) the conditions set forth in Section 6 are met (or waived) to the reasonable
satisfaction of the Administrative Agent and the Lenders. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions contained in Section 6 have not been met (or waived) to such Lender’s
reasonable satisfaction, upon the satisfaction of the condition described in
clause (i) of the immediately preceding sentence and upon the Administrative
Agent’s good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Effective Date shall
have been deemed to have occurred and all conditions contained in Section 6
shall be deemed satisfied or waived by the Administrative Agent and each Lender.
The Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Effective Date.
          14.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders (although additional parties may be added to (and annexes may
be modified to reflect such additions), and any of the Parent, the Holdco
Guarantors or the Subsidiaries Guarantors may be released from its respective
Guaranty and the Security Documents in accordance with the provisions hereof and
thereof without the

-78-



--------------------------------------------------------------------------------



 



consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than a Defaulting Lender with Obligations
being directly affected in the case of following clause (i)) and in the case of
the following clause (vi), to the extent (in the case of the following clause
(vi)) that any such Lender would be required to make a Loan in excess of its pro
rata portion provided for in this Agreement or would receive a payment or
prepayment of Loans or a commitment reduction that (in any case) is less than
its pro rata portion provided for in this Agreement, in each case, as a result
of any such amendment, modification or waiver referred to in the following
clause (vi)), (i) extend the final scheduled maturity of any Loan or Note,
extend or increase the Revolving Loan Commitment of any Lender, extend the
timing for or reduce the principal amount of any Scheduled Commitment Reduction,
or reduce the rate or extend the time of payment of interest on any Loan or Note
or Commitment Commission (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i)), or reduce the principal amount thereof (except to the extent repaid in
cash), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents), (iii) amend, modify or waive any
provision of this Section 14.12, (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Loans and Revolving Loan Commitments are
included on the Effective Date), (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement,
(vi) amend, modify or waive Section 2.06 or amend, modify or waive any other
provision in this Agreement to the extent providing for payments or prepayments
of Loans or reductions in Revolving Loan Commitments, in each case, to be
applied pro rata among the Lenders entitled to such payments or prepayments of
Loans or reductions in Revolving Loan Commitments (it being understood that the
provision of additional extensions of credit pursuant to this Agreement, or the
waiver of any mandatory commitment reduction or any mandatory prepayment of
Loans by the Required Lenders shall not constitute an amendment, modification or
waiver for purposes of this clause (vi), or (vii) release all or substantially
all of the Subsidiaries Guarantor from a Subsidiaries Guaranty (except as
expressly provided in the Credit Documents); provided, further, that no such
change, waiver, discharge or termination shall (u) increase the Revolving Loan
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Revolving Loan Commitments shall not constitute an increase of
the Revolving Loan Commitment of any Lender, and that an increase in the
available portion of any Revolving Loan Commitment of any Lender shall not
constitute an increase in the Revolving Loan Commitment of such Lender),
(v) without the consent of each Agent, amend, modify or waive any provision of
Section 12 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent or (w) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 14.12(a),
the consent of the Required Lenders is

-79-



--------------------------------------------------------------------------------



 



obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less than all Loans (or
related Revolving Loan Commitments), to replace only the respective Revolving
Loan Commitments and/or Loans of the respective non-consenting Lender which gave
rise to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders pursuant to Section 2.12 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment), and/or repay outstanding Loans and terminate any
outstanding Revolving Loan Commitments of such Lender which gave rise to the
need to obtain such Lender’s consent, in accordance with Sections 5.02(b) and/or
5.01(iv), provided that, unless the Revolving Loan Commitments are terminated,
and Loans repaid, pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Revolving Loan Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), provided, further, that in any
event the Borrower shall not have the right to replace a Lender, terminate its
Revolving Loan Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 14.12(a).
          14.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 5.04 and 14.01 shall, subject to Section
14.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          14.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).
          14.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 2.09, 2.10 or 5.04 of this Agreement,
unless a Lender gives notice to the Borrower that it is obligated to pay an
amount under any such Section within one year after the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Sections 2.09, 2.10 or 5.04 as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to

-80-



--------------------------------------------------------------------------------



 



such Lender giving notice to the Borrower that it is obligated to pay the
respective amounts pursuant to said Sections 2.09, 2.10 or 5.04, as the case may
be. This Section 14.15 shall have no applicability to any Section of this
Agreement other than said Sections 2.09, 2.10 or 5.04.
          14.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 14.16, each Lender agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 14.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (a) as has become generally available to the public other
than by virtue of a breach of this Section 14.16(a) by the respective Lender,
(b) as may be required in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Revolving Loan
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 14.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.
          14.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 14.17, to maintain a register (the “Register”) on which it will record
the Revolving Loan Commitments from time to time of each of the Lenders, the
Loans made by each of the Lenders and each repayment and prepayment in respect
of the principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Revolving Loan Commitments of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Revolving Loan Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Revolving Loan Commitments and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Revolving Loan Commitments and
Loans shall remain owing to the transferor. The registration of an assignment or
transfer of all or part of any Revolving Loan Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 14.04(b). Coincident with the

-81-



--------------------------------------------------------------------------------



 



delivery of such an Assignment and Assumption Agreement to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Loan, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note evidencing such Loan, and thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 14.17, except to the extent caused by the Administrative Agent’s
own gross negligence or willful misconduct.
          14.18 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.
          14.19 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          14.20 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, Norway, Bahamas, England, the Republic of Vanuatu, Malta, Cyprus or
elsewhere, to enforce or collect upon the Obligations of the Borrower or any
other Credit Party related to or arising from the transactions contemplated by
any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or

-82-



--------------------------------------------------------------------------------



 



judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Credit Parties, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere.
          14.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
          14.22 OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT; ETC. (i) EACH SECURED CREDITOR UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL IN FAVOR
OF THE HOLDERS OF SENIOR NOTES PURSUANT TO THE SECURITY DOCUMENTS, WHICH LIENS
SHALL BE EQUAL IN PRIORITY TO THE LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS IN FAVOR OF THE LENDERS IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT. THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT ALSO HAS OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS. PURSUANT
TO THE EXPRESS TERMS OF SECTION 7.19 OF THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT AND ANY OF THE SECURITY DOCUMENTS, THE
PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
          (ii) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT ON BEHALF OF EACH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT.
          (iii) THE PROVISIONS OF THIS SECTION 14.22 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES

-83-



--------------------------------------------------------------------------------



 



ANY REPRESENTATION TO ANY SECURED CREDITOR AS TO THE SUFFICIENCY OR ADVISABILITY
OF THE PROVISIONS CONTAINED IN THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT.
* * *

-84-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE CAYMAN, L.P.
      By:   Trico Holdco LLC, General Partner               By:   /s/ Joseph S.
Compofelice         Name:   Joseph S. Compofelice        Title:   President     
  TRICO HOLDCO LLC
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President        TRICO SUPPLY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        TRICO SUBSEA HOLDING AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DEEPOCEAN SHIPPING III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board     

signature page to Trico $33M Facility Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DEEP OCEAN SHIPPING AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DEEPOCEAN AS
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chairman of the Board        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer       DEEPOCEAN BRASIL SERVICOS LTDA. 
      By:   /s/ Per Thuestad         Name:   Per Thuestad        Title:  
Director     

signature page to Trico $33M Facility Credit Agreement

         

 



--------------------------------------------------------------------------------



 



                                   

            DEEPOCEAN MARITIME AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        CTC MARINE NORWAY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN B.V.
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director     

signature page to Trico $33M Facility Credit Agreement

         

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE
R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager  

signature page to Trico $33M Facility Credit Agreement

 



--------------------------------------------------------------------------------



 



            SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager       TRICO SUBSEA AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board     

signature page to Trico $33M Facility Credit Agreement

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

signature page to Trico $33M Facility Credit Agreement

         

 



--------------------------------------------------------------------------------



 



                                   

            BAYERISCHE HYPO- UND VEREINSBANK AG,
as Lender
      By:   /s/ Stephan Somitsch         Name:   Stephan Somitsch       
Title:   Vice President              By:   /s/ Que Phuong Pham         Name:  
Que Phuong Pham        Title:   Credit Analyst     

signature page to Trico $33M Facility Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
REVOLVING LOAN COMMITMENTS

          Lender   Revolving Loan Commitment  
Nordea Bank Finland plc, New York Branch
  $ 17,500,000  
Bayerische Hypo- und Vereinsbank AG
  $ 15,500,000  
 
     
Total:
  $ 33,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES
Nordea Bank Finland plc, New York Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
USA
Attention: Loan Administration
Telephone: (212) 318-9632
Facsimile: (212) 421-4420
Bayerische Hypo- und Vereinsbank AG
Alter Wall 22
20457 Hamburg
Germany
Attention: Stephan Somitsch
Telephone: +49 (40) 3692-4625
Facsimile: +49 (4) 3692-2272

 



--------------------------------------------------------------------------------



 



SCHEDULE III
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Det Norske Veritas
Lloyd’s Register
Bureau Veritas
Nippon Kaiji Kyokai
Germanischer Lloyd AG
or such other first-class vessel classification society which is a member of
International Association of Classification Societies Ltd. that the
Administrative Agent has, with the consent of the Required Lenders, approved in
writing.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
ERISA
1. Trico Supply AS Norwegian Pension Plan 8236
2. Trico Supply AS Norwegian Pension Plan 3740

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
SUBSIDIARIES

              Direct Owner(s) &   Jurisdiction of Legal Name of Subsidiary  
Percentage Ownership   Organization
DeepOcean AS
  Trico Supply AS (100%)   Norway
Trico Supply (UK) Limited
  Trico Supply AS (100%)   England and Wales
Albyn Marine Limited
  Trico Supply (UK)
Limited (100%)   Scotland
CTC Marine Projects Limited
  DeepOcean AS (100%)   England and Wales
DeepOcean Brasil Servicios Ltda.
  DeepOcean AS (100%)   Brazil
DeepOcean Maritime AS
  DeepOcean AS (100%)   Norway
DeepOcean Management AS
  DeepOcean AS (100%)   Norway
DeepOcean de Mexico S. de R.L. de C.V.
  DeepOcean AS (99%)
DeepOcean Management AS
(1%)   Mexico
CTC Marine Norway AS
  CTC Marine Projects
Limited (100%)   Norway
CTC Marine Projects (Guernsey)
Limited
  CTC Marine Projects
Limited (100%)   Guernsey
DeepOcean Subsea Services Limited
  DeepOcean Maritime AS
(100%)   England and Wales
DeepOcean B.V.
  DeepOcean Maritime AS
(100%)   The Netherlands
Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%) DeepOcean Management AS (1%)  
Mexico
Servicios de Soporte Profesional Administrativo, S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%) DeepOcean Management AS (1%)  
Mexico
DeepOcean UK Ltd.
  DeepOcean Subsea
Services Limited (100%)   Scotland
Trico Shipping AS
  Trico Supply AS (100%)   Norway
Trico Subsea Holding AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping III AS
  Trico Shipping AS (100%)   Norway

 



--------------------------------------------------------------------------------



 



SCHEDULE V

              Direct Owner(s) &   Jurisdiction of Legal Name of Subsidiary  
Percentage Ownership   Organization
DeepOcean Shipping II AS
  Trico Shipping AS (100%)   Norway
Deep Ocean Shipping AS
  Trico Shipping AS (100%)   Norway
Trico Subsea AS
  Trico Subsea Holding AS
(100%)   Norway

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
EXISTING INDEBTEDNESS

          Indebtedness   Amounts  
     
       
CTC motor vehicle loans.
  £ 96,630.51  

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
LEGAL NAME; TYPE OF ORGANIZATION AND
WHETHER A REGISTERED ORGANIZATION;
JURISDICTION OF ORGANIZATION; ETC.

                                                              Organizational    
                          Identification               Registered    
Jurisdiction of     Number (if   Borrower/Guarantor   Type of Organization    
Organization (Y/N)     Organization     applicable)  
Trico Subsea AS
  Limited Company   No   Norway     989 941 372  
Trico Supply AS
  Limited Company   No   Norway     976 853 938  
Trico Shipping AS
  Limited Company   No   Norway     976 854 020  
Trico Subsea
  Limited Company   No   Norway     990 653 305  
Holding AS
                               
DeepOcean AS
  Limited Company   No   Norway     980 772 805  
Trico Supply (UK)
  Limited Company   No   UK     1275998  
Limited
                               
Albyn Marine Limited
  Limited Company   No   Scotland     SC172765  
CTC Marine Projects
  Limited Company   No   UK     2835294  
Limited
                               
DeepOcean Brasil
  Limited Company   No   Brazil   CNPJ/MF
Servicios Ltda.
                            08.932.031/0001-92  
DeepOcean Maritime
  Limited Company   No   Norway     948 230 798  
AS
                               
DeepOcean
  Limited Company   No   Norway     987 538 880  
Management AS
                               
DeepOcean de Mexico
  Limited Company   No   Mexico     8500*3  
S. de R.L. de C.V.
                               
CTC Marine Norway AS
  Limited Company   No   Norway     982 603 382  

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
Page 2

                                                              Organizational    
                          Identification               Registered    
Jurisdiction of     Number (if   Borrower/Guarantor   Type of Organization    
Organization (Y/N)     Organization     applicable)  
CTC Marine Projects
  Limited Company   No   Guernsey     46530  
(Guernsey) Limited
                               
DeepOcean Subsea
  Limited Company   No   UK     5056858  
Services Limited
                               
DeepOcean B.V.
  Limited Company   No   The Netherlands     37090676  
Servicios
  Limited Company   No   Mexico     8722*3  
Profesionales de Apoyo Especializado, S. de R.L. de C.V.
                               
Servicios de
  Limited Company   No   Mexico     8723*3  
Soporte Profesional Administrativo, S. de R.L. de C.V.
                               
DeepOcean UK Ltd.
  Limited Company   No   Scotland     SC240196  
DeepOcean Shipping
  Limited Company   No   Norway     977 289 483  
III AS
                               
DeepOcean Shipping
  Limited Company   No   Norway     992 035 870  
II AS
                               
Deep Ocean Shipping
  Limited Company   No   Norway     979 456 107  
AS
                               

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
SUBSIDIARY GUARANTORS
Entities listed on Schedule V, other than Trico Supply AS and Trico Shipping AS

 



--------------------------------------------------------------------------------



 



SCHEDULE X
SECURITY DOCUMENTS
A. Deeds of Covenants

  1.   Deed of Covenants with respect to the Deep Endeavor     2.   Deed of
Covenants with respect to the Northern Canyon     3.   Deed of Covenants with
respect to the Northern Queen     4.   Deed of Covenants with respect to the
Northern Supporter     5.   Deed of Covenants with respect to the Trico Sabre  
  6.   Deed of Covenants with respect to the Atlantic Challenger

B. Earnings Assignment Agreements

  1.   Security Agreement between DeepOcean Brasil Servicos Ltda. and the
Collateral Agent     2.   Deed of Charge over Earnings between Trico Marine
Cayman, L.P. and the Collateral Agent     3.   Pledge without Transfer of
Possession Agreement among DeepOcean de Mexico S. de R.L. de C.V., Servicios
Profesionales de Apoyo Especializado, S. de R.L. de C.V., Servicios de Soporte
Profesional Administrativo, S. de R.L. de C.V. and the Collateral Agent     4.  
Deed of Undisclosed Pledge of Receivables between DeepOcean B.V. and the
Collateral Agent     5.   Security Agreement between Issuer and the Collateral
Agent     6.   Security Agreement between Trico Supply AS and the Collateral
Agent     7.   Security Agreement between Trico Subsea Holdings AS and the
Collateral Agent     8.   Security Agreement between Trico Subsea AS and the
Collateral Agent     9.   Security Agreement between DeepOcean Shipping AS and
the Collateral Agent     10.   Security Agreement between DeepOcean Shipping II
AS and the Collateral Agent     11.   Security Agreement between DeepOcean
Shipping III AS and the Collateral Agent     12.   Security Agreement between
DeepOcean AS and the Collateral Agent     13.   Security Agreement between CTC
Marine Norway AS and the Collateral Agent     14.   Security Agreement between
DeepOcean Maritime AS and the Collateral Agent     15.   Security Agreement
between DeepOcean Management AS and the Collateral Agent

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 2

  16.   Debenture between Trico Supply (UK) Limited and the Collateral Agent    
17.   Debenture between CTC Marine Projects Limited and the Collateral Agent    
18.   Debenture between DeepOcean Subsea Services Limited and the Collateral
Agent     19.   Floating Charge by DeepOcean UK Ltd. in favour of the Collateral
Agent     20.   Floating Charge by Albyn Marine Limited in favour of the
Collateral Agent

C. Assignment of Ship Building Contracts and Assignment of Refund Guarantees

  1.   Shipbuilding Contract Assignment between Trico Subsea AS and the
Collateral Agent regarding Yard Number 117 at Tebma Shipyards Limited     2.  
Refund Guarantee Assignment between Trico Subsea AS and the Collateral Agent
regarding Yard Number 117 at Tebma Shipyards Limited     3.   Shipbuilding
Contract Assignment between Trico Subsea AS and the Collateral Agent regarding
Yard Number 118 at Tebma Shipyards Limited     4.   Refund Guarantee Assignment
between Trico Subsea AS and the Collateral Agent regarding Yard Number 118 at
Tebma Shipyards Limited     5.   Shipbuilding Contract Assignment between Trico
Subsea AS and the Collateral Agent regarding Yard Number 119 at Tebma Shipyards
Limited     6.   Refund Guarantee Assignment between Trico Subsea AS and the
Collateral Agent regarding Yard Number 119 at Tebma Shipyards Limited

D. Deeds of Charge, Security Agreements and Share Pledge Agreements

  1.   Share Pledge Agreement over the shares in Trico Subsea AS     2.   Share
Pledge Agreement over the shares in DeepOcean Shipping AS     3.   Share Pledge
Agreement over the shares in DeepOcean Shipping II AS     4.   Share Pledge
Agreement over the shares in DeepOcean Shipping III AS     5.   Share Pledge
Agreement over the shares in Trico Subsea Holding AS     6.   Deed of Charge
over the general partner interest in Trico Marine Cayman, L.P.     7.   Share
Pledge Agreement over the shares in Trico Supply AS     8.   Share Pledge
Agreement over the shares in the Issuer     9.   Share Pledge Agreement over the
shares in DeepOcean AS     10.   Charge of Certificated Securities between Trico
Supply AS and the Collateral Agent with respect to the securities of Trico
Supply (UK) Limited

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 3

  11.   Stock Transfer Form regarding Trico Supply (UK) Limited     12.   Charge
of Certificated Securities between DeepOcean AS and the Collateral Agent with
respect to the securities of CTC Marine Projects Limited     13.   Stock
Transfer Form for the securities of CTC Marine Projects     14.   Share Pledge
Agreement over the shares in DeepOcean Maritime AS     15.   Share Pledge
Agreement over the shares in DeepOcean Management AS     16.   Quota Pledge
Agreement among DeepOcean AS and Deep Ocean Maritime AS, as pledgors, Deep Ocean
Brasil Servicos Ltda., as the intervening party, and the Collateral Agent    
17.   Equity Holders Pledge Agreement among DeepOcean AS, DeepOcean Management
AS, DeepOcean de Mexico S. de R.L. de C.V., Servicios Profesionales de Apoyo
Especializado, S. de R.L. de C.V., Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V. and the Collateral Agent     18.   Charge of
Certificated Securities by Trico Supply (UK) Limited in favour of the Collateral
Agent with respect to the securities of Albyn Marine Limited     19.   Stock
Transfer Form for the securities of Albyn Marine Limited     20.   Share Pledge
Agreement over the shares CTC Marine Norway AS     21.   Deed of Charge over the
equity in CTC Marine Projects (Guernsey) Limited     22.   Deed of Disclosed
Pledge of Registered Shares among DeepOcean Maritime AS, the Collateral Agent,
and DeepOcean BV     23.   Charge over Certificated Securities by DeepOcean
Subsea Services Limited in favour of the Collateral Agent with respect to the
securities of DeepOcean UK Ltd     24.   Stock Transfer Form for DeepOcean
Subsea Services Limited     25.   Stock Transfer Form for the securities of
DeepOcean UK Ltd.     26.   Pledge and Security Agreement among the Issuer, the
Guarantors and the Collateral Agent with respect to, among other things, the
member interest in Trico Holdco LLC

E. Account Pledge and Security Agreements and Blocked Account Control Agreements

  1.   Security Agreement between the Issuer and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 4

  (d)   Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank
Norge ASA)

  2.   Security Agreement between Trico Supply AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (d)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  3.   Security Agreement between Trico Subsea Holdings AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  4.   Security Agreement between Trico Subsea AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  5.   Security Agreement between DeepOcean Shipping AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (d)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  6.   Security Agreement between DeepOcean Shipping II AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (d)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  7.   Security Agreement between DeepOcean Shipping III AS and the Collateral
Agent

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 5

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (d)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  8.   Security Agreement between DeepOcean AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (SR-Bank)     (d)   Acknowledgement
of Notice of Assignment of Bank Accounts (SR-Bank)

  9.   Charge over Bank Account between Trico Supply (UK) Limited and the
Collateral Agent     10.   Charge over Bank Account by Albyn Marine Limited in
favour of the Collateral Agent     11.   Charge over Bank Account between CTC
Marine Projects Limited and the Collateral Agent     12.   Bank Accounts Pledge
Agreement between DeepOcean Brasil Servicos Ltda. and the Collateral Agent    
13.   Security Agreement between DeepOcean Maritime AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)     (d)  
Acknowledgement of Notice of Assignment of Bank Accounts (Nordea Bank Norge ASA)

  14.   Charge over Bank Account between DeepOcean Subsea Services Limited and
the Collateral Agent     15.   Charge over Bank Account by DeepOcean UK Ltd. in
favour of the Collateral Agent     16.   Security Agreement between DeepOcean
Management AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 6

  17.   Pledge without Transfer of Possession Agreement among DeepOcean de
Mexico S. de R.L. de C.V., Servicios Profesionales de Apoyo Especializado, S. de
R.L. de C.V., Servicios de Soporte Profesional Administrativo, S. de R.L. de
C.V. and the Collateral Agent     18.   Deposit Account Control Agreement among
the Trico Marine Cayman, L.P., the Collateral Agent, and Nordea     19.  
Security Interest Agreement in relation to the bank accounts with Barclays
Private Clients International Limited, Guernsey, by and between Wilmington Trust
FSB as Collateral Agent and CTC Marine Projects (Guernsey) Limited as Grantor  
  20.   Deed of Disclosed Pledge of Bank Accounts between DeepOcean B.V. as
Pledgor and Wilmington Trust FSB as Collateral Agent     21.   Control Agreement
Regarding Deposit Accounts among the assignor Wilmington Trust FSB as Collateral
Agent and Nordea Bank Finland plc, New York Branch as the “bank”

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
MORTGAGED VESSELS

                                          Jurisdiction of                    
Registration and #   Name   Registered Owner   Number   Flag
1.
  M/V Northern Canyon   Trico Shipping AS     8000711     Bahamian
2.
  M/V Deep Endeavour   Deep Ocean Shipping
II AS     9203306     Isle of Man
3.
  M/V Atlantic
Challenger   Deep Ocean Shipping
AS     8607311     Isle of Man
4.
  M/V Northern
Commander   Trico Shipping AS     8501098     Norwegian
5.
  M/V Northern
Crusader   Trico Shipping AS     9005364     Norwegian
6.
  M/V Northern
Princess   Trico Shipping AS     1576     Vanuatu and Brazil
7.
  M/V Northern Queen   Trico Shipping AS     705528     British
8.
  M/V Northern River   Trico Shipping AS     9179323     Norwegian
9.
  M/V Northern
Supporter   Trico Shipping AS     728683     British
10.
  M/V Northern Wave   Trico Shipping AS     9255141     Norwegian
11.
  M/V Trico Sabre   Trico Subsea AS     8001643     Bahamian

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
Required Insurance
     (a) The Shipowner, at its own expense, or with respect to part (a)(iii) of
the Insurance Provisions the Mortgagee at the expense of the Shipowner, will
keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:
     (i) Marine and war risk, including London Blocking and Trapping Addendum
and Lost Vessel Clause, hull and machinery insurance on an agreed value in an
amount in U.S. dollars equal to, except as otherwise approved or required in
writing by the Mortgagee, the greater of (x) the then full commercial value of
the Vessel and (y) an amount which, when aggregated with such insured value of
the other Mortgaged Vessels (if the other Mortgaged Vessels are then subject to
a mortgage in favor of the Mortgagee under the Credit Agreement, and have not
suffered an Event of Loss), is equal to 110% of the then current Total
Commitment.
     (ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:
      (y) the maximum amount available of $1,000,000,000, as that amount may
from time to time change, from the International Group of Protection and
Indemnity Associations or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and
      (z)the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
     (iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 110% of the then

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 2
applicable Total Commitment; all such mortgagee’s interest insurance cover shall
in the Mortgagee’s discretion be obtained directly by the Mortgagee and the
Shipowner shall on demand pay all costs of such cover.
     (iv) While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
     (b) The marine and commercial war-risk insurance required by the Insurance
Provisions shall have deductibles and franchises no higher than the following:
(i) Hull and Machinery — U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity — U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.
     All insurance maintained hereunder shall be primary insurance without right
of contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
     (c) The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of the Insurance Provisions, to agree to
advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Page 3
     The underwriters or brokers shall furnish the Mortgagee with a letter or
letters of undertaking to the effect that:
     (i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
     (ii) they will have endorsed on each and every policy as and when the same
is issued the loss payable clause and the notice of assignment referred to in
the relevant Assignment of Insurances for the Vessel; and
     (iii) they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.
     All policies of insurance required hereby shall provide for not less than
14 days prior written notice to be received by the Mortgagee of the termination
or cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the Vessel.
The Shipowner agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Mortgagee
being informed and having the right to continue the insurance by paying any
premiums not paid by the Shipowner, receipts showing payment of premiums for
required insurance and also of demands from the Vessel’s P & I underwriters
shall be in the hands of the Mortgagee at least two (2) days before the risk in
question commences.
     (d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear. Nevertheless, until otherwise required by the Mortgagee by
notice to the underwriters upon the occurrence and continuance of an Event of
Default, (i) amounts payable under any insurance on the Vessel with respect to
protection and indemnity risks may be paid directly to the Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred, and (ii) amounts payable under any insurance with respect to the
Vessel involving any damage to the Vessel, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Shipowner shall
have first fully repaired the damage or paid all of the salvage or other
charges, may be paid to the Shipowner as reimbursement therefor; provided,
however, that if such amounts (including any franchise or deductible) are in
excess of U.S. $1,000,000, the underwriters shall not make such payment without
first obtaining the written consent thereto of the Mortgagee.

 



--------------------------------------------------------------------------------



 



Schedule X
Page 4
     (e) All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
     (i) any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;
     (ii) all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;
     (iii) all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Indebtedness hereby secured or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
     (f) In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
     (g) The Shipowner shall deliver to the Mortgagee copies and, whenever so
requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Vessel
Mortgage for the purpose of inspection or safekeeping, or, alternatively,
satisfactory letters of undertaking from the broker holding the same. The
Mortgagee shall be under no duty or obligation to verify the adequacy or
existence of any such insurance or any such policies, endorsement or riders.
     (h) The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
     (i) In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if an
Event of Default has

 



--------------------------------------------------------------------------------



 



Schedule X
Page 5
occurred and is continuing, the Mortgagee shall have the exclusive right to
negotiate and agree to any compromise.
     (j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it except where its failure to comply
with the foregoing could not, individually or in the aggregate, be expected to
have a Material Adverse Effect.

 